Fi|| in this information to identify your case:

United States Bankruptcy Court for the;

District of Kansas

. Case number (/r)<nown): Chapler you are filing under:
Chapter 7

\;l Chapter11

El ch t 12
i:i Ch::t:;ia El check ifihis is an

amended filing

Official Form 101
Vo|untary Petition for lndividuals Fi|ing for Bankruptcy 12111

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and
Debtor 2 to distinguish between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 In all of the forms.

Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m ldentify Yourself

 

 

 

 

 

 

 

 

 

 

About Debtor1: About Debtor 2 (Spouse On|y in a Joint Case):
1. Your full name
Write the name that is on your -
government-issued picture Brenta]a ,
identification (for example, F"St name F'rs‘ name
your driver's license or LaShea
passpolt). Middle name Middle name
Bring your picture M'tche"
identification to your meeting Last name Last name
with the trustee.
Suffix (Sr., Jr, lll lll) Sufnx(Sr., Jr., ll. lll)
2. All other names you
have used in the last 8 First name First name
years
|nc|ude your married Or Middle name Middle name
maiden names.
Last name Last name
First name Firsl name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security XXX _ XX _ l L -L -3_ XXX _ XX " _ _ _ _
number or federal oR oR
individual Taxpayer _
identification number 9 ><X - ><X -__ _ _ _ 9 ><>< - ><>< -_ _ _ __
(|T|N)
thcial Form 101 Vo|untary Petition for individuals Fi|ing for Bankruptcy page 1

Case 19-10701 Doc# 1 Filed 04/25/19 Page 1 of 64

Deb,or1 Brentaia Lashea l\/litchel|

 

Flir.l Nnmv Middle Nnme

4. Any business names
and Emp|oyer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

l 5. Where you live

e. Why you are choosing
this district to file for
bankruptcy

Ofticia| Form 101

Last Nrimn

About Debtor 1:

m l have not used any business names or E|Ns.

Case number i.ir-.i_ii¢.-ii:

 

About Debtor 2 (Spouse On|y in a Joint Case):

0 | have not used any business names or E|Ns_

 

Business name

Business name

 

Business name

M_

`Ei_N~

3240 N Longfe||ow Ct

 

 

 

Business name

FN

EN"

lf Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street

Wichita KS 67226

city stare ziP code City Sfate ZlP Code
Sedgwick

County County

|f your mailing address is different from the one
above, fill lt in here. Note that the court will send
any notices to you at this mailing address.

 

 

|f Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court Will send
any notices to this mailing address.

 

 

 

Number Street Number Street

P.O. Box P.O. Bo)<

City State Z|P Code City State ZlP Code
Check one.' Check one.'

m Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

m l have another reason. Exp|ain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Cl Over the last 180 days before filing this petition.
l have lived in this district longer than in any
other district.

El l have another reason. Exp|ain.
(see 28 u.s.c. § 1408.)

 

 

 

 

Vo|untary Petition for individuals Fi|ing for Bankruptcy page 2

Case 19-10701 Doc# 1 Filed 04/25/19 Page 2 of 64

Debtor 1

 

First Name

Brentaia Lashea Mitcheii

Middle Name

Case number iii town
Last Neme

m Tell the Court About Your Bankruptcy Case

7.

10.

11.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Officia| Form 101

Check one. (For a brief description of each, see Not/'ce Required by 11 U.S.C. § 342(b) for /ndividua/s F/'/ing
for Bankruptcy (Form 2010)). A|so, go to the top of page 1 and check the appropriate bo)<.

m Chapter7

El Chapter 11
El Chapter 12
Cl Chapter 13

Cl l will pay the entire fee when l file my petition. P|ease check With the clerk's office in your
local court for more details about how you may pay. Typical|yl if you are paying the fee
yourseif, you may pay with cash, cashier's check, or money order. lf your attorney is
submitting your payment on your beha|f, your attorney may pay with a credit card or check
With a pre-printed address `

El i need to pay the fee in installments if you choose this option, sign and attach the
App/icat/'on for /nd/'vidua/s to Pay The Filing Fee in /nsta//ments (Official Form 103A).

m l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, Waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must Hil out the App/ication to Have the
Chapter 7 F/'//'ng Fee Wa/'ved (Official Form 1033) and file it With your petition.

 

 

 

 

 

 

 

m No
n Yes. District When Case number
MM/ DD/YYYY
District When Case number
M|\/i/ DD /YYYY
District When Case number
iViM/ DD/YYYY
m No
n Yes. Debtor Relationship to you
District When Case number, if known
lV|lVl/DD /YYYY
Debtor Re|ationship to you
District When Case number, if known
MM /DD / YYYY
Zi No. co to line 12.
El Yes, Has your landlord obtained an eviction judgment against you?

Ci No. Goto line 12.

El Yes. Fi|| out /riit/'a/ StatementAbout an Eviction JudgmentAga/nst You (Form 101A) and file it as
part of this bankruptcy petition.

Vo|untary Petition for individuals Fi|ing for Bankruptcy page 3

Case 19-10701 Doc# 1 Filed 04/25/19 Page 3 of 64

Debtor1 Brentaia Lashea Mitche|| Case number (irt.-iiiwni

First Name Middle Name Last Name

 

m Report About Any Businesses You 0wn as a Sole Proprietor

 

12. Are you a sole proprietor m No_ GO to part 4.
of any fu||- or part-time
business? n Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individua|, and is not a
separate legal entity such as

a corporation, partnership, or
LLC' Number Street

 

Name of businessl if any

 

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

t‘.‘.llyl State ZlP Code

Check the appropriate box to describe your business.'

|:l Health Care Business (as defined in 11 U.S.C. § 101(27A))
n Sing|e Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
El Stockbroker (as defined in 11 U.S.C. § 101(53A))

El Commodity Broker (as defined in 11 U.S.C. § 101(6))

Cl None of the above

13. Are you filing under lf you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines lf you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
_ __ El No. l am not filing under Chapter 11.
For a definition of small
business debtori See n No. l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in
11 U~S-C- § 101(51|3)- the Bankruptcy Code.

El Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

meport if You 0wn or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any m No
property that poses or is
alleged to pose a threat n Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

if immediate attention is needed, why is it needed?

 

 

 

Where is the property?
Number Street

 

 

City State Z|P Code

Ofticia| Form 101 Vo|untary Petition for individuals Fi|ing for Bankruptcy page 4
Case 19-10701 Doc# 1 Filed 04/25/19 Page 4 of 64

 

Debtor1 Biel lta['a L§,Shea Mil§h§il

First Name Middle Name

Last Name

Case number (irknnwn)

 

m Exp|ain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you nle for
bankruptcy. You must
truthfully check one of the
following choices. lf you
cannot do so, you are not
eligible to nle.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Ofncial Form 101

About Debtor 1:

You must check one.'

M | received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

El | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST nle a copy of the certificate and payment
plan, if any.

El l certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement. attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons. you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed.

Any extension of the 230-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n l am not required to receive a briefing about
credit counseling because of:

El incapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

El Disabi|ity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet. even after l
reasonably tried to do so.

El Active duty. l am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling you must file a
motion for waiver of credit counseling with the court.

Vo|untary Petition for individuals Fi|ing for

About Debtor 2 (Spouse On|y in a Joint Case):

You must check one.'

El | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

n l received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Cl l certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those seNices during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement. attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons. you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Cl | am not required to receive a briefing about
credit counseling because of:

n incapacity. l have a mental illness ora mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

El Disabi|ity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

El Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
brienng about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Case 19-10701 Doc# 1 Filed 04/25/19 Page 5 of 64

 

Debtor 1

Bi'en'iaia Lashea Mitche||

Case number (iiinnw,.i

 

First Name Middle Name

Last Name

m Answer These Cluestions for Reporting Purposes

 

 

1s. What kind of debts do
you have?

11. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

1s. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

For you

Sign Below

Ofticial Form 101

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as "incurred by an individual primarily for a personal, family, or household purpose."

U No. Go to line 16b.
Ei Yes. Goto line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

n No. Go to line 160.
El Yes. Go to line 17.

160. State the type of debts you owe that are not consumer debts or business debts.

 

l;l No. l am not filing under Chapter 7. Go to line 18.

m Yes. l am filing under Chapter 'r. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

g No
U Yes

Zi 1-49

El 50-99
Ei 100-199
Ei 200-999

Ei $0-$50,000

Ei $50,001-$100,000
Ei $100,001-$500,000
Ei $500,001-$1 million

Ei $0-$50,000

Ei $50.001-$100,000
El $100,001-$500,000
Ei $500,001-$1 million

Ei 1,000-5,000
El 5,001-10.000
Ei 10,001-25.000

Ei $1,000,001-$10 million

Ei $10,000,001-$50 million
El $50,000,001-$100 million
Ei $100,000.001-$500 million

Ei $1,000,001-$10 million

Ci $10,000,001-$50 million
Ei $50,000,001-$100 million
Ei $100,000,001-$500 million

El 25,001-50,000
Ei 50.001-100.000
Ei More than 100,000

Ei $500,000,001-$1 billion

Ei $1.000,000,001-$10 billion
Ei $10,000,000,001-$50 billion
Ei li/lore than $50 billion

El $500.000,001-$1 billion

U $1,000,000,001-$10 billion
Ei $10,000,000,001-$50 billion
Ei lvlore than $50 billion

l have examined this petitionl and l declare under penalty of perjury that the information provided is true and

correct.

|fl have chosen to file under Chapter 7, l am aware thatl may proceedl if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

if no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

l understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 u.s.c. §§152, 1341 1519.

 

Signature of Debl r1

Z§Z,®)

Executed onOq
MM

/ DD / YYYY

and 3571.

lililtlneiL ><

 

Signature of Debtor 2

O\

Vo|untary Petition for individuals Fi|ing for Bankruptcy

Case 19-10701 Doc# 1 Filed 04/25/19 Page 6 of 64

Executed on

N|Nl/ DD /YYYY

page 6

 

Debtor1 Brentaia Lashea Mitche|| Case number (i/imon-b;

 

 

First Name Middle Name L.w Nllhii-
For you if you_are filing this The law allows youl as an individua|, to represent yourself in bankruptcy court, but you
bankruptcy Without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

if you are represented by _
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page_ technical, and a mistake or inaction may affect your rights. For examplel your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. lfthat happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file With the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. if you do not list a debtl the debt may not be discharged. if you do not list
property or properly claim it as exempt, you may not be able to keep the property The judge can
also deny you a discharge of ali your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accuratel truthful, and complete
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code. the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in Which your case is filed. You must also
be familiar With any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

El No

m Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

El No

M Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
n No

E Yes. Name of Person Casey Puckett dba Uncontested Documents _
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice, and l am aware that filing a bankruptcy case Without an
attorney may cause me to lose my rights or property if l do not properly handle the case.

 

 

 

 

 

 

 

 

>< 3 ida X
FSignat-tg;of-Debto/ /t/_ n n - - n n Signature of Debtor 2
Date O l 25 Z¢O| q Date
MM / DD /YYYY Mi\/|/ DD /YYYY
Contact phone (281) 935'7726 Contact phone
Cel| phone Cell phone
Email address Email address
Officiai Form 101 Vo|untary Petition for individuals Fi|ing for Bankruptcy page 8

Case 19-10701 Doc# 1 Filed 04/25/19 Page 7 of 64

 

Fiil in this information to identify your case:

 

Brentaja Lashea Mitchell

First Name Middle Name

Debtor 1

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middle Name
United States Bankruptcy Courtfor the: District Of KanSaS

Case number

Last Name

 

(lf known)

 

Official Form 107

Statement of Financial Affairs for individuals Fi|ing for Bankruptcy

Cl Check if this is an
amended filing

04/16

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

m Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

Cl Married
Not married

2 During the last 3 years, have you lived anywhere other than where you live now?

E|No

d Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1:

9129 E Peco St

 

Number Street

 

 

 

 

 

Apt 176

Houston TX 77055
Clty State ZlP Code
8305 N Livingston

Number Street

Houston TX 77051
City State ZlP Code

Dates Debtor1
lived there

Debtor 2:

a Same as Debtor1

From 06/01/2017
TO 01/18/2018

mm 01/18/2018
To 06/01/2018

Dates Debtor 2
lived there

m Same as Debtor1

From

 

Number Street

To

 

 

City

m Same as Debtor1

State ZlP Code
m Same as Debtor1

From

 

Number Street

To

 

 

City

State ZlP Code

3. Within the last 8 yearsl did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona. California, ldaho, Louisiana. Nevada, New i\/|exico, Puerto Rico. Texas, Washington, and Wisconsin.)

MNO

El Yes. Make sure you fill out Schedu/e H: Your Codebtors (Ofncia| Form 106H).

M Exp|ain the Sources of Your income

 

Ofticial Form 107

Statement of Financial Affairs for individuals Fi|ing for Bankruptcy

page 1

Case 19-10701 Doc# 1 Filed 04/25/19 Page 8 of 64

Deb,o,1 Brentaja Lashea Mitchell

 

First Name Middle Name

Last Name

Case number 111 ensuing

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fiil in the total amount of income you received from all jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive togetherl list it only once under Debtor 1.

Cl No
Ei Yes. Fiil in the details

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,20]8 )
YYYY

For the calendar year before that:

(January 1 to December 31 , 2017 )
YYYY

Debtor1

Sources of income
Check ali that apply.

w Wages, commissions,
bonuses. tips

n Operating a business

w Wages, commissions,
bonuses, tips

n Operating a business

w Wagesl commissions,
bonuses, tips

n Operating a business

Gross income

(before deductions and
exclusions)

$ 0.00

$ 11,987.00

5 29,337.00

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxabie. Examples of other income are alimony; child support; Social Security,
unemployment and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Dohfwr 2

Sources of income
Check all that appiy.

n Wages. commissions,
bonusesl tips

n Operating a business

n Wages, commissionsl
bonusesl tips

n Operating a business

n Wages, commissions,
bonuses. tips

n Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

MNO

El Yes. Fiil in the details

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

niaer 1

Sources of income
Describe beiow.

Gross income from
each source

(before deductions and
exciusions)

Uebtor 2

Sources of income
Describe beiow.

 

 

(January 1 to December 31 ,201 8
YYYY

 

For the calendar year before that:

 

(January 1 io December 31 ,2017
YYYY

 

 

Ofncial Form 107

Statement of Financial Affairs for individuals Fi|ing for Bankruptcy

Case 19-10701 Doc# 1 Filed 04/25/19 Page 9 of 64

Gross income

(before deductions and
exciusions)

Gross income from
each source

(before deductions and
exciusions)

page 2

 

Debtor1 Brentaja Li:`lSii&a Mitchell Case number iii....-.iii-ni

 

First Name Middle Name Last Name

mist Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1's or Debtor 2’s debts primarily consumer debts?
Cl No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as
"incurred by an individual primarily for a personal, family, or household purpose."
During the 90 days before you tied for bankruptcy, did you pay any creditor a total of $6,425* or more?

Ei No. colo line 7.

n Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. A|so, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

m Yes. Debtor1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you nled for bankruptcy. did you pay any creditor a total of $600 or more?

w No. Go to line 7.
El Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations. such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
, $ $ n Mortgage
Creditor's Name
m Car
Number Street n Credit card

n Loan repayment

 

n Suppliers or vendors

 

 

 

City State ZlP Code n Other
$ $ a Mortgage
Creditor's Name
n Car

 

Number Street n Credit card

n Loan repayment

 

n Suppliers or vendors

 

 

 

city state zlP code a Other
$ $ n Mortgage
Creditor's Name
m Car

 

Number Street n Credit card

n Loan repayment

 

n Suppliers or vendors
n Other

 

City State ZlP Code

Ofticial Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 3

Case 19-10701 Doc# 1 Filed 04/25/19 Page 10 of 64

Debtor1 Brentaja Lashea Mitchell

Case number lint-mmi
First Name Middle Name Last Name

7. Within 1 year before you filed for bankruptcyl did you make a payment on a debt you owed anyone who was an insider?
lnsiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations,
such as child support and aiimony.

MNO

L_.l Yes. List all payments to an insider.

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
lnsider's Name
Number Street
City State ZlP Code
$ $

 

lnsider's Name

 

Number Street

 

 

City State ZlP Code

8 Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

include payments on debts guaranteed or cosigned by an insider.
w No
El Yes. List ali payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment

payment paid owe include creditor's name

 

insider's Name $ S

 

 

Number Street

 

 

City State ZlP Code

 

 

 

 

$ $
insider`s Name
Number Street
City State ZlP Code
Ofncial Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 4

Case 19-10701 Doc# 1 Filed 04/25/19 Page 11 of 64

Debtor 1 Brentaja Lashea Mitchell Case number (i/imown)

First Name Middle Name Last Name

 

 

m identify Legal Actions, Repossessions, and Foreclosures

 

9 Within 1 year before you filed for bankruptcyl were you a party in any |awsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorcesl collection suits, paternity actions, support or custody modifications.
and contract disputes.

El No
Ei Yes. Fiil in the details

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
. Fie o ' ' '
emma Advamage ouahty CarS P C§ue:grr\;/ick County District Court m Pendmg
VS 525 N lvlain n O" a°”e‘""
Number Street n Concluded
Case number Unknown WiChita KS 67203
City State ZlP Code
- - L@aS€ Sed wick Count District Court
Casetme Pinecrest Vi|lage Apts Court Nang y q pending
El
VS 525 N lvlain O" appea'
Number Street m Concluded
Case number Unknown Wichita KS 67203
City State ZlP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed garnished, attached seized, or |evied?
Check all that apply and fill in the details below.

Ci No. co to line 11.
w Yes. Fiil in the information below.

Describe the property Date Va|ue of the property

_ 2009 Honda Accord
Thrlfty Motors 02/01/2019 $ 8,473.00

Creditor's Name

16710 Clay Rd

Number Street Exp|ain what happened

 

 

w Property Was repossessed.

 

n Property was foreclosed

 

Houston TX 77084 El Property Was garnished
city stale ziP code n Property was attached seized or levied
Describe the property Date Va|ue of the property

 

 

 

 

 

$
Creditor's Name
Number Street
Exp|ain what happened
n Property Was repossessed
n Property Was foreclosed
cny State zip Code El Property Was garnished
n Property Was attached seized or levied
Ofticial Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 5

Case 19-10701 Doc# 1 Filed 04/25/19 Page 12 of 64

 

Debtor1 Brentaja Lasi'iea Mitchell ease number….

First Name Middle Name Last Name

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

MNo

Ci Yes. Fiil in the details

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor's Name
$
Number Street
City State ZlP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another officia|?

g No
El Yes

List Certain Gifts and Contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

MNo

Ei Yes. Fiil in the details for each gift

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Va|ue
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZlP Code
Person's relationship to you
Glfts with a total value of more than $600 Describe the gifts Dates you gave Va|ue
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City state zlP code
Person's relationship to you
Ofncial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

Case 19-10701 Doc# 1 Filed 04/25/19 Page 13 of 64

Debtor1 Brei'lial'a Lashea |\ll`llcllell

Case number ill)<nown)
Firsl Name Middle Name Lasl Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

MNO

Cl Yes. Fiil in the details for each gift or contributionl

Gifts or contributions to charities Describe what you contributed Date you Va|ue
that total more than $600 contributed

 

_ $
Charily's Name

 

 

Num ber Street

 

Clly State ZlP Code

must Certain Losses

15 Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

MNO

El Yes. Fiil in the details

Describe the property you lost and Describe any insurance coverage for the loss Date of your Va|ue of property
how the loss occurred ' _ _ _ _ loss lost
include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16 Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

w No
Cl Yes. Fill in the details

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was

Person Who Was Paid made

Number Street $
$

City State ZlP Code

Email orwebsile address

Person Who Made the l'-’aymentl if Not You

Ofticial Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 7

Case 19-10701 Doc# 1 Filed 04/25/19 Page 14 of 64

Brentaja Lashea Mitchell

First Name Middle Name

Debtor 1 Case number il/i-.i-_ii».-,i]

 

Lasl Name

Description and value of any property transferred

 

Person Who Was Paid

 

Number Street

 

 

Cin State ZlP Code

Email or website add-ress

 

Person Who Made the Paymenl, if Not You

Amount of
payment

Date payment or
transfer was made

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who

promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MNo

El Yes. Fiil in the details

Descrtption and value of any property transferred

 

Person Who Was Palct

 

Number Street

 

 

Cll~,l State ZlP Code

Date payment or
transfer was
made

Amount of payment

18 Within 2 years before you filed for bankruptcy, did you se||, trade, or otherwise transfer any property to anyone, other than property

transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).

Do not include gifts and transfers that you have already listed on this statement
M No

Ei Yes. Fill in the detailsl

Description and value of property
transferred

 

Person Who Received Transfer

 

 

 

 

 

 

 

Number Street

City State ZlP Code
Person's relationship to you

Person Who Received Transfer

Number Street

City State ZlP Code

Person's relationship to you

Offlcial Form 107

Describe any property or payments received
or debts paid in exchange

Statement of Financial Affairs for individuals Fi|ing for Bankruptcy

Date transfer
was made

page 8

Case 19-10701 Doc# 1 Filed 04/25/19 Page 15 of 64

Debtor1 Brentaja Lashea Mitchell case number annum

First Name Middle Name Last Name

 

19 Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

MNO

Cl Yes Fill in the details

Description and value of the property transferred Date transfer
was made

Name of trust

 

List Cortlln Flnlnclll Accountl, lnstrum¢nts, Slh lhpollt loxll, ind Storlgo Unlts

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefitl
closedl so|d, movedl or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

MNo

Ei Yes. Fill in the details

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, so|d, moved, closing or transfer
or transferred
Name of Financial institution
XXXX-_ _ _ _ El checking __ $
Number Street n Savings

a Money market

 

a Brokerage

 

 

 

City State ZlP Code n other
X)(X)(- n Checking $
Name of Financial institution
n Savings
Number Street n Money market

n Brokerage

 

n Other

 

City State ZlP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
q No
El Yes Fiil in the details

 

 

Who else had access to it? Describe the contents Do you still
have it?
n No
Name of Financial institution Name n Yes

 

 

Number Street Number Street

 

 

City State ZlP Code

 

City State ZlP Code

Ofncial Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 9

Case 19-10701 Doc# 1 Filed 04/25/19 Page 16 of 64

Debtor1 Brentaja Lashea Mitchell Case number ti/ii-in.i-iii

FirstName Middle Name LastName

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
El Yes Fiil in the details

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
n No
Name of Storage Faci|ity Name n Yes
Number Street Number Street

 

CityState ZlP Code

 

City State ZlP Code

ld¢ntlfy Property You I'lold or controller $omoonl Ell¢

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.
No
El Yes. Fill in the details
Where is the property? Describe the property Va|ue

 

Owner's Name $

 

 

` Street
Number Street

 

 

 

City State ZlP Code

 

City State ZlP Code
Part 10: Gl\r¢ D¢illll About Envlmnm¢ntll lnl‘urmtlon

For the purpose of Part 10, the following definitions appiy:

o Environmental law means any federa|, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the airl |and, soi|, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastesl or materia|.

a Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

d Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materiai, poi|utant, contaminant, or similar term.

Report all noticesl releasesl and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

mNo

El Yes Fill in the details

 

 

 

 

Govemmentai unit Environmental law, if you know it Date of notice
Name of site Govemmentai unit
Number Street Number Street
City State ZlP Code
City State ZlP Code
Ofticial Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 10

Case 19-10701 Doc# 1 Filed 04/25/19 Page 17 of 64

Debtor1 Brentaja Lashea Mitchell Case number<,/m.m\..,

First Name Middle Name Last Name

 

25. Have you notified any governmental unit of any release of hazardous materiai?

MNo

Cl Yes Fill in the details

 

 

 

Govemmentai unit Environmental |aw, if you know it Date of notice
Name of site Govemmentai unit
Number Street Number Street

City State ZlP Code

 

City State ZlP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental iaw? include settlements and orders.

mNo

Cl Yes. Fiil in the details

 

 

 

 

 

Court or agency Nature of the case Status of the
case
Case title
Court Name n Pendmg
n On appeal
Number Street n Concluded
Case number city state zlP code

m le¢ not-ill About Your lusln¢ss or Connoctions to Any Bullnm

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
n A sole proprietor or self-employed in a tradel profession, or other activity, either full-time or part-time
n A member of a limited liability company (LLC) or limited liability partnership (LLP)
n A partner in a partnership
n An officerl director, or managing executive of a corporation

cl An owner of at least 5% of the voting or equity securities of a corporation

w No. None of the above applies. Go to Part12.
n Yes. Check ali that apply above and fill in the details below for each business.
Describe the nature of the business Emp|oyer identification number
Do not include Social Security number or lTlN.

 

Business Name

 

 

 

E|N: _ __ - _______
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZlP Code
Describe the nature of the business Emp|oyer identification number

Do not include Social Security number or lTlN.

 

Business Name

 

 

 

E|N:__-_________
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZiF Code
Ochial Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 11

Case 19-10701 Doc# 1 Filed 04/25/19 Page 18 of 64

Brentaja Lashea Mitchell

 

 

 

 

 

Debtor 1
First Name Middle Name Last Name
Describe the nature of the business
Business Name
N b St t
um er rea Name of accountant or bookkeeper
City State ZlP Code

Case number iil».-,i.-,-,i.ii

Emp|oyer identification number
Do not include Social Security number or lTlN.

E|N: -

Dates business existed

From To

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial

institutions, creditors, or other partles.

El No
El Yes Fill in the details below.

Date issued

 

Name MM l no / YvYY

 

Number Street

 

 

City State

ZlP Code

 

| have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

XB( `_fi,'JiO/\)c- WMU X

Signature of Debtor'

Date U"`E ‘°` \ C\ Date

Signature of Debtor 2

Did you attach additional pages to Your Statement of Financial Affairs for Individuals FiIing for Bankruptcy (Official Form 107)?

w No
Cl Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

a No
q Yes. Name emerson Casey Puckett dba Uncontested Doc

Attach the Bankruptcy Petition Preparefs Notice,

 

Ofnciai Form 107

Statement of Financial Affairs for individuals Fi|ing for Bankruptcy

Dec/arafl'on, and Signature (Official Form 119).

page 12

Case 19-10701 Doc# 1 Filed 04/25/19 Page 19 of 64

Fiil in this information to identify your case and this filing:

Debtor1 Brentaja Lashea Mitchell

Firsl Name Middle Name Last Name

 

Debtor 2
(SpOuSe, if filing) First Name Middle Name Lasl Name

 

United States Bankruptcy Court for the; District of Kansas

Case number

 

El cheek ifthis is an
amended filing

 

 

Officlal Form 106A/B
Schedule AIB: Property 12/15

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possib|e. if two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

m Describe Each Residence, Building, Land, or Other Real Estate You own or Have an interest in

 

1 Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

m No. Go to Part 2.
n Yes. Where is the property?

what 's the property? Check a" that app|y' Do not deduct secured claims or exemptions Put

m Single-family home the amount of any secured claims on Schedule D:

1'1 Creditors Who Have CIaims Secured by Property.

Cl D l rm l'- n' b ‘ld'n
Street address if availab|e, or other description upexo un u lt w l g

 

 

 

 

n COndOminiUm OF COOperafiVe Current value of the Current value of the
n l\/lanufaciured or mobile home entire P|'°pel'ty? P°"ti°" Y°U °Wn?
n Land $ $
n investment property
l n Timeshare Describe the nature of your ownership
City State zlP Code n Other interest (such as fee simp|e, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

cl Debtor1 only
County n Debtor 2 only

n Debtor 1 and Debtor 2 only a ::hec_k ':rth't_s 'S ;:°mmun'ty Property
see ins uc ions

 

 

U At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

if you own or have more than one, list here:

what ls the property? Check all that app|y' Do not deduct secured claims or exemptions Put

n Sing|e.fami|y home the amount of any secured claims on Schedule D:

1.2_ Creditors Who Have Claims Secured by Property.

Street address, if available, or other description

 

n Duple)< or multi-unit building

 

 

 

m Condominium Or COOperafiVe Current value of the Current value of the
Ei ivianufaetured er mobile home entire property? portion you own?
l;l Land $ $
m investment property
. Describe the nature of your ownership
City State ZlP Code g T'meshare interest (such as fee simp|e, tenancy by
Other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one_
n Debior 1 only

 

 

County n Debtor 2 only
El Debtor 1 and Debtor 2 only El Check if this is community property
n At least one of the debtors and another (See inSfrUCinnS)

Other information you wish to add about this item, such as local
property identification number:

 

Of"<>‘a' Form 106A/B Case 19-10701 Sclydd#/’to= Pinlleti 04/25/19 Page 20 0164 pagei

Brentaja Lashea Mitchell

 

 

 

 

 

Debtor 1 Case number (lrknewn)
First Name Middle Name Last Name
What is the Pr°Pe|°ty? Check all thai aPP|¥- Do not deduct secured claims or exemptions. Put
- _ - the amount of any secured claims on Schedule D.'
1.3. n Smg'e fam'|y blame _ ' Creditors Who Have C/al'ms Secured by Property.
Street address if availablel or other description n Dupiex or multl-unlt building
cl Condominium Or Cooperative Current value of the Current value of the
El Manufactured or mobile home entire property? portion you own?
n Land $ 5
n investment property
City State ZlP Code n Timeshare Describe the nature of your ownership
interest (such as fee simp|e, tenancy by
n Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
n Debtor 1 only
County m Debtor 2 only
E| Debtor 1 and Debtor 2 On|y n Check if this is community property
m Ai least one of the debtors and another (See mstruct'ons)
Other information you wish to add about this item, such as local
property identification number:
2 Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ O_OO
you have attached for Part 1. Write that number here. ...................................................................................... 9 '___

Describe Your Vehicles

 

 

 

 

 

 

 

 

 

Do you own, iease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehicle, also report it on Schedule G.' Executory Contracts and Unexpired Leases.

3 Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

M No
Cl Yes'

3,1 Make:
Modei:
Year:
Approximate mileage:

Other information:
l

if you own or have more than one, describe here:

3,2. Make:
Mode|;
Year:
Approximate mileage:

Other information:

Ofticial Form 106A/B

Who has an interest in the property? Check one.
|;l Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

cl At least one of the debtors and another

El Check if this is community property (see
instructions)

Who has an interest in the property? Check one
m Debtor 1 only

m Debtor 2 only

m Debtor1 and Debtor 2 only

n At least one of the debtors and another

Cl Check if this is community property (see
instructions)

Case 19-10701 S°[*)’GE[#'°SLB= Pi§`ii€'€i' 04/25/19 Page 21 Of 64

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Creditors Who Have C/aims Secured by Properfy.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have CIaims Secured by Properfy.

Current value of the Current value of the
entire property? portion you own?

page 2

Brentaja Lashea Mitchell

 

Who has an interest in the property? Check one

Debtor 1
First Name Middle Name Lasl Name
3 3 Make:
Model: C| Debtor1 only
Y n Debtor 2 only
earl

Approximate mileage:

Other information:

Make:
Model:

34

Year:
Approximate mileage:

Other information:

n Debtor 1 and Debtor 2 only
n At least one of the debtors and another

El Check if this is community property (see
instructions)

Who has an interest in the property? Check one
n Debtor1 only

n Debtor 2 only

m Debtor 1 and Debtor 2 only

l;l At least one ofthe debtors and another

n Check if this is community property (see
instructions)

Case number (i/l.i.i.--.\-.il

 

Do not deduct secured claims or exemptionsl Put
the amount of any secured claims on Schedule D,
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples.' Boats, trailers, motors. personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

mNo

m Yes

4 1. Make:
Model:
Year:

Other information:

if you own or have more than one. list here'l

Make:
Model:

4.2

Year:

Other information:

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages

Who has an interest in the property? Check one

n Debtor1 only

m Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one ofthe debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

El Debtor 1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El Check if this is community property (see
instructions)

you have attached for Part 2. Write that number here .

Ofticial Form 106A/B

CaS€ 19-10701 SCE)©®#A]_B= Pi'<_o'li€d 04/25/19 Page 22 Of 64

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

.................................. -)

page 3

 

 

Debtor1 Brentaja Lashea Mitchell case number ilnnaw»i

 

 

First Name Middle Name Last Name

Describe Your Personal and Household items

 

Do you own or have any legal or equitable interest in any of the following |tems?

6 Househo|d goods and furnishings
Examples: Major appliances, furniture, linensl china. kitchenware

mNo

l._.l Yes. Describe .........

7. Electron|cs

Examples: Televlslons and radios; audiol video, stereo. and digital equipment; computers, printers, scanners; music
coilections; electronic devices including cell phones. cameras, media players, games

El No
m Yes. Describe .......... Ce" phone

e. Co||ectib|es of value

Examples: Anthues and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp. coinl or baseball card collections; other coilections, memorabiiia, coilectibies
m No

El Yes. Describe ..........
l
9. Equ|pment for sports and hobbles

Examples: Sports. photographic exercise, and other hobby equipment bicycles. pool tables. golf ciubs, skis; canoes
and kayaks; carpentry toois; musical instruments

m No .
El Yes. Describe ..........

10.F|rearms
Examples: Pistoisl rifles, shotguns. ammunitionl and related equipment
No
Cl Yes. Describe..........l

11.C|othes
Examples: Everyday clothes, fursI leather coatsl designer wear, shoesl accessories
El No
m Yes. Describo-~~~--- Everyday Cloihes/Shoes
12.Jewe|ry
Examples: Everyday jewelryl costume jewelry. engagement rings, wedding rings, heirioom jewelry, watches, gemsl
goid. silver
m No

l:l Yes. Describe...........;
13. Non-farm animals

Examples.' Dogs, cats. birds. horses

m No
|;l Yes. Describe ...........

;, 14. Any other personal and household items you did not already ||st, including any health aids you did not list

m No
El Yes. Give specific
information. ..........

15. Add the dollar value of ali of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here ........................................................................................................................................... -)

Ofr'°ia' F°fm 106A/B CaSe 19-10701 S®UE|#F§_B= PF@'ii€'ti/ 04/25/19 Page 23 Of 64

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

3 600.00

i 3 100.00

 

$MQ

 

 

 

page 4

Debtor1 Brentaja Lashea Mitchell ease number <,/,.a.a,,

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Lasl Name
m Describe Your Financial Assets
Do you own or have any legal or equitable interest iri any of the following? Current Va|ue °f the
portion you own?
Do not deduct secured claims
or exemptions
16 Cash
Examples.' Money you have in your waiiet, in your home, in a safe deposit box, and on hand when you file your petition
m No
n Yes . . . Cash: llllllllllllllllllllll $
17. Deposits of money
Examp/es.' Checking, savings, or other nnancial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions if you have multiple accounts with the same institution. list each.
m No
n Yes ..................... institution name:
171 Checking account $
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account $
17 5 Certiicates of deposit; $
17.6. Other financial account $
17 7 Other inancial account $
17 8 Other financial account $
17.9. Other financial account $

 

1a Bondsl mutual funds, or publicly traded stocks
Examples.' Bond funds, investment accounts with brokerage firms, money market accounts

mNo

n Yes. ............... institution or issuer name:

 

 

 

19. Non-pub|icly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

m No Name of entity: % of ownership:
m Yes. Give specific O°/o %
information about o
them ....................... 0 /° %
O(VO %

 

Of"¢ia' Form 106~3 Case 19-10701 Sclsdeiiee= Pioiled 04/25/19 Page 24 0164 pages

 

Debtor1 Brentaja Lashea Mitchell Case number nri;im“-,.]

First Name Middle Name Last Name

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiab/e instruments include personal checks, cashiers' checks, promissory noies, and money orders.
Non-negotiab/e instruments are those you cannot transfer to someone by signing or delivering them.

mNo

El ¥es. Give specific |SSU€r name:
information about
them ....................... $

 

 

 

21 Retirement or pension accounts
Examples.' interests in |RA, ER|SA. Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m No
El Yes. List each
account separatelyl Type of account: institution name:
401 (k) or similar pian: $
Pension pian: $
|RA: $
Retirement account: $
Keogh: $
Additionai account $
Additiona| account: $
22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples.' Agreements with |and|ords, prepaid rent, public utilities (eiectric, gas, Water), telecommunications

companies or others

m No

n Yes .......................... institution name or individua|:
E|ectric: $
Gas: $
Heating oii: $
Security deposit on rental unit: $
Prepaid rent: $
Teiephone; $
Water: $
Rented furniture: $
Other: $

23 Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
m No
n Yes ......................... issuer name and description:
5
$

 

Of"¢ia' Form 106~3 Case 19-10701 Scn)ee#AiB= Piviieu 04/25/19 Page 25 0164 page€

 

Debtor1 Brentaja Lashea Mitchell Case number (rrknown)

Firsl Name Middle Name Lasl Name

 

 

24 interests in an education |RA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1). 529A(b), and 529(b)(1).

m No
m Yes . . _____________

institution name and description. Separately file the records of any interests.ii U.S.C. § 521(c):

 

 

25 Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

mNo

Cl Yes. Give specific i
information about them... i $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, Websites, proceeds from royalties and licensing agreements

mNo

El Yes. Give specific l
information about them....l l $

27. L|censes, franchises, and other general intangibles
Examples: Bui|ding permits, exclusive licenses. cooperative association holdings, liquor licenses, professional licenses

mNo

El Yes. Give specific .
information about them.. . - l $

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you

m No

El Yes. Give specific information Federalz
about them, including whether
you already med the returns state:

| Locat
l

and the tax years. .......................

‘ 29. Fam|ly support
Examples.' Past due or lump sum alimony, spousal support, child support. maintenance, divorce settlement property settlement

mNo

n Yes. Give specific information.._.....____.. : `

Alimony: $
' Maintenance: $
§ ` Support: $
Divorce settlement $
` Property settlement $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits. sick pay, vacation pay, workers' compensation,
Social Security benefits; unpaid loans you made to someone else
m No

El Yes. Give specific information ............... s

Omcial Form 106A/B CB.S€ 19-10701 S¢[\)GO#A]_B= Pl$'li€d 04/25/19 PB.Q€ 26 Of 64 Pase?

Debtor1 Brentaja Lashea Mitche" Case number (r/r.rm.u.}

First Name Middle Name Lasl Name

 

 

31. interests in insurance policies
Examples.' Health. disability, or life insurance; health savings account (HSA); credit. homeowner's, or renter's insurance

ENO

a Yes' Name the insurance cpmpany Company name: Benehciary: Surrender or refund value;
of each policy and list its value

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

mNo

n Yes. Give specific information ____________

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples.' Accidents, employment disputes, insurance claims, or rights to sue

mNo

El Yes. Describe each claim. .................... l

34. Other contingent and unliquidated claims of every naturel including counterclaims of the debtor and rights
to set off claims

mNo

n Yes. Describe each claim. .................... ,
' : s

35. Any financial assets you did not already list

mNo

U Yes. Give specific information __________ s
l

 

36 Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ............ . .. ........... ") $ 0'00

 

 

 

m Describe Any Business-Related Property You Own or Have an interest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
El No. co to Pan 6.
L:l Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims

or exemptions.
38. Accounts receivable or commissions you already earned
n No _
m Yes. Describe __
55

39. Office equipment, furnishings, and supplies
Examples.' Business-related computers software, modems, printers, copiers, fa)< machines rugs, telephones desks, chairs, electronic devices

m No _
C\ Yes. Describe. .. .. !$

Of"°ia' Form 106A/B CaSe 19-10701 SM€#N_B= PF>'I|>€;'G' 04/25/19 Pag€ 27 Of 64 Pag€S

 

Debtor1 Brentaja Lashea Mitchell case number mmr-m

Firsl Name Middle Name Lasl Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

m No

El Yes. Describe 55
41.lnventory

El No

Cl Yes. Describe .. . s

42. interests in partnerships or joint ventures

Cl No

n Yes. DeSCribe ....... Name of entity: % of ownership:
% $
% $
% $

 

 

 

43 Customer lists, mailing lists, or other compilations
\;l No
n Yes. Do your lists include personally identifiable information (as dehned in 11 U.S.C. § 101(41A))?

El No
m Yes. Describe...

44 Any business-related property you did not already list
El No

El Yes. Give specific
information .........

 

 

 

 

 

M$££$M££

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0_00
for Part 5. Write that number here . ............................................................................................................ . .................... -) '__

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You own or Have an interest ln.
lf you own or have an interest in farmland, list it in Part1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
M No. eo to Part 7.
\;l Yes. Go to line 47.
Current value of the
portion you own?

Do not deduct secured claims
or exemptions

47. Farm animals
Examples: Livestock, poultry, farm-raised fish
U No
n Yes . . ......

Of"cial Form 106~3 Case 19-10701 Scb)eee»@= miles 04/25/19 Page 28 0164 pageQ

 

Debtor1 Brentaja Lashea Mitchell

First Name Middle Name Last Name

 

48 Crops-either growing or harvested

Case number (ifinmi-ili

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

n No
El Yes. Give specific l
information. ........... l i $
49 Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
El No
El Yes ...... ..
l
i l 5
50. Farm and fishing supplies, chemica|s, and feed
El No
El Yes .
l $
51.Any farm- and commercial fishing-related property you did not already list
El No
n Yes. Give speciic '
information. ___________ l $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ O_OO
for Part 6. Write that number here . .. . . . .9
Describe All Property You Own or Have an interest in That You Did Not List Above
53 Do you have other property of any kind you did not already |ist?
Examples.' Season tickets, country club membership
m No
El Yes. Give specific
information. .. . l
i l $
54.Add the dollar value of all of your entries from Part 7. Write that number here . . 9 $ 0'00
List the Tota|s of Each Part of this Form
55. Part1:Tota| real estate, lineZ .................................................................................... . .. 9 $ 0'00
56 Part 2: Total vehiclesl line 5 $ 0'00
57. Part 3: Total personal and household items, line 15 $ 700'00
58. Part 4: Total financial assets, line 36 $ 0'00
59 Part 5: Total business-related property, line 45 $ 0'00
60 Part 6: Total farm- and fishing-related property, line 52 $ 0'00
61 Part 7: Total other property not |isted, line 54 + $ 0~00
62. Total personal property. Add lines 56 through 61. .................... $ 700'00 Copy personal property total 9 + $ 700~00
63 Total of aii property on schedule A/B. Add line 55 + iine 62 ......................................................................................... $ 700-00
ii
. |.
Ofnciai Form 106/ve Case 19-10701 sdD@le#/SIB: PE)ii>e-di 04/25/19 Page 29 of 64 page 10

Fiil in this information to identify your case:

Debtor1 Brentaja Lashea Mitchell

First Name Middle Name Last Name

 

Debtor 2
(SpOUSS, iffi|ing) FirstName Middle Name LaslName

 

United States Bankruptcy Court for the; DistriCi Of Kari$as

C|fa:e number n CheCk if this iS an
( "°W") amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt ome

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B.' Property (Official Form 106A/B) as your source, list the property that you claim as exempt |f more
space is needed. fill out and attach to this page as many copies of Part 2.' Addiii'onal Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. A|ternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions_such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds_may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

m identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one on/y, even if your spouse is filing with you.

w You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Cl You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
E;':;ripiien; Ce" PhOn€ $ 600.00 n $ KSA 60-2304(a)
Line from m 100% of fair market value, up to
Scheduie A/B; 7 any applicable statutory limit
B ' f
d§§eripiion; Cloihee $100.00 i;i $ KSA 60-2304<a)
Line from m 100% of fair market value, up to
Schedule A/B: '1'1_ any applicable statutory limit
Brief
description: 5 n $
Line from El 100% of fair market valuel up to
Schedu/e A/B: any applicable statutory limit

 

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

MNo

Cl Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

El No .
El Yes H

Ofticial Form 1060 CB_S€ 19-1070§9“€®€)9#'19 PFGH@OYM@WS.QEX°PUQ€ 30 Of 64 Pag€i Of_

Fiil in this information to identify your case:

 

Deblo,l Brentaja Lashea Mitchell

First Name Middle Name Last Name

 

Debtor 2
(Spouse, iffi|ing) First Name Middle Name Las\Name

 

United States Bankruptcy Court for the: District Of Kansas

Case number

rifi<newn) El Check if this is an
amended filing

 

 

Officia| Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
M No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
n Yes. Fiil in all of the information beiow.

 

m List Aii secured claims
Column A Column B Column C

2. List all secured claims. if a creditor has more than one secured claim, list the creditor separately Amount of clalrn value of collalel.al unsecured
for each claim. if more than one creditor has a particular claim, list the other creditors in Part 2. 00 not deduct the that supp°l-ls this portion
As much as possible. list the claims in alphabetical order according to the ci'ediior's name. value of collme,lll_ claim ll any

Describe the property that secures the claim: $ $ 5

Creditor's Name

 

 

 

 

Number Street i
As of the date you file, the claim is: Check ali that apply
n Contingent
El uniiquidared
City State Z|P Code n Dlspuled
Wh° owes the debt? Check One- Nature of lien. Check ali that app|y.
n Debtor 1 O"|Y n An agreement you made (such as mortgage or secured
l;l Debtor 2 only car loan)
n Debtor1 and Deblol 2 only n Statutory lien (such as tax lienl mechanic's lien)
n At least one of the debtors and another n Judgment lien from 3 |BWSUif
n Other (inciuding a right to offset)
El Check if this claim relates to a

community debt
Date debt was incurred
2.2

 

Creditor's Name

 

Number Street

 

 

City State Z| P Code

Who owes the debt? Check one

Debtor1 only

Debtor 2 only

Debtor1 and Debtor 2 only

At least one of the debtors and another

U UUUU

Check if this claim relates to a
community debt

Date debt was incurred

Last 4 digits of account number

Describe the property that secures the claim: 51 $ 5

As of the date you file, the claim is: Check all that apply.
n Contlngent

El unliquidated

n Disputed

Nature of lien. Check all that apply.

n An agreement you made (such as mortgage or secured
car loan)

Statutory lien (such as tax lien, mechanic's lien)
Judgment lien from a lawsuit

Other (inciuding a right to offset)

UUU

Last 4 digits of acc_o_unt_numbei_' _ _

Add the dollar value of your entries in Column A on this page. Write that number here: E_Q..O_O [

0fnciaiFerm1oso C<'J\S€ MeWIQHredQ%GPi\JHavEHEGiM&§/d]@ PrJBéiQ€ 31 Of 64 page1 ef_

Debtor1 Brentaja Lashea Mitchell Case number rrrr"ewnr

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Lasl Name
Additional Page iolumntAf l l ioilimn? " t l golumn Cd
_ _ , _ _ _ _ moun 0 c aim a ue o co a era nsecure
After listing any entries on this page, number them beginning with 2.3, followed Do not deduct me that supports thls portion
by 2-4’ and S° f°"‘h~ vaiue er eeiieterai. claim ir any
Describe the property that secures the claim: 5 iii $
Creditor's Name
Number Street
As of the date you file, the claim is: Check all that apply.
n Contingent
city slate zlP cede Cl Unliqnldated
n Disputed
Who owes the debt? Check one Nature of |ien. Check all that apply.
l;l Debtor1 only n An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
L__| Debtor1 and Deblor 2 only n Statutory lien (such as tax lien, mechanic's lien)
n At least one of the debtors and another m J\Jdgrnenf lien from a laWSUll
n Other (inciuding a right to offset)
n Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number __ _ __
m Describe the property that secures the claim: $ $ ii
Creditor's Name
Number Street
As of the date you file, the claim is: Check all that apply
a Contingent
n Unliquidated
City State ZlP Code m Disputed
Wh° owes the debt? Check °ne' Nature of lien Check all that apply
a Debtor1 only n An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
m Debtor1 and Deblof 2 only a Statutory lien (such as tax lienl mechanic's lien)
n At least one of the debtors and another El Judgmenl lien from a lawsuit
El Check if this claim relates to a n Other (mc|udmg a mgm to offset)
community debt
Date debt was incurred Last 4 digits of account number _ __ _
m Describe the property that secures the claim: 5 5 $
Creditor's Name l
Number Street l
l
As of the date you file, the claim is: Check all that apply
m Contingent
city siafe zii= cede El unliquidated
cl Disputed
Wh<> Owes the debt? Check One~ Nature of iien_ cheek ali that apply.
n Deblol’l only n An agreement you made (such as mortgage or secured
n DebtorZonly car loan)
n Debloll and Deolor 2 only n Statutory lien (such as tax lien, mechanic's lien)
n At least one of the debtors and another m ~ludgmenl llen from a laWSUll
n Other (inciuding a right to offset)
El Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number _ _ __
Add the dollar value of your entries in Column A on this page. Write that number here: 5 0.00
if this is the last page of your form, add the dollar value totals from all pages. 0 00
Write that number here: _'_-
Ofncial Form 1060 Q@§§)rlH"aHQZfQJ-hedmgréditorgwg |-Qéelzl§{n'leq$ecil:i?@g)§ lggpmySLl' page _ of _

Debm,l Brentaja Lashea Mitchell

Firsi Name Middle Name LaslName

m List others to Be Netiried for a nebt 'rhat Yeu Aiready Listed

C 386 l"lL| mbel’ [-'f Lri~:i\\ ir}

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For examp|e, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. if you do not have additional persons to

be notified for any debts in Part1, do not fill out or submit this page.

m None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On which line in Part1 did you enter the creditor?

Name Last 4 digits of account number _ _ _ _
Number Street
City State ZlP Code

:l On which line in Part1 did you enter the creditor? _
Name Last4 digits of account number_ _ _ _
Number Street
City State ZlP Code

|: On which line in Part1 did you enter the creditor? _
Name Last 4 digits of account number _ _ _ _
Number Street
City State ZlP Code

E On which line in Part1 did you enter the creditor? _
Name Last4 digits of account number _ _ _ _
Number Street
City State ZlP Code

|:| On which line in Part1 did you enter the creditor? _
Name Last 4 digits of account number _ _ _ _
Number Street
City State ZlP Code

|:| On which line in Part1 did you enter the creditor? _
Name Last 4 digits of account number _ _ _ _
Number Street
City State ZlP Code

Ofticial Form 1060

Case Yt'él'd?zg'nl!dul£g@i%dil'ors Hll@gla\@£t/lzi§ié]&cur£@g ero%§rt@f 64

page _ of _

Fiil in this information to identify your case:

 

Debtor1 Brentaja Lashea Mitchell

First Name Middle Name Lasl Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Lasl Name

 

United States Bankruptcy Court for the: District Of KanSBS
Cl cheek if this is an

b . .
Case num er amended filing

(lf known)

Officiai Form 106E/F
Schedule ElF: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. A|so list executory contracts on Schedule
A/B.' Property (Official Form 106AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

 

 

List All of Your PR|0R|TY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
U No. eo to Part 2.
El Yes.

2. List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each clalm. For
each claim listed. identify what type of claim it is. if a claim has both priority and nonpriority amounts list that claim here and show both priority and
nonpriority amounts As much as possiblel list the claims in alphabetical order according to the creditor's name. if you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

Total claim Prlority Nonpriority
amount amount
2.1 l
Last4 digits of account number _ _ _ _ $ $ $
Prlority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
cliy sieie zlP code a Contingent
_ El unliquidated
Who incurred the debt? Check one. El Dispuled
a Debtor1 only
Cl Debtor 2 only Type of PR|OR|TY unsecured claim:
g Debt°r 1 and Debt°r 2 only n Domestic support obligations
At least one of the debtors and another l;l Taxes and certain other debts you owe the government
n Check 'f th's c|a'm 'S for a commun'ty debt n Claims for death or personal injury while you were
ls the claim subject to offset? 'm°X'°ated
n No n Other. Specify
n Yes `
l2'2 l Last4 digits of account number _ _ _ _ 3 $ $

 

 

Prlority Creditor's Name
When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply
a Contingent

ciiy state zlP code El Unliquidaied

Who incurred the debt? Check one_ n Dlspuled

l;l Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

a At least one of the debtors and another

Type of PR|OR|TY unsecured claim:
n Domestic support obligations
n Taxes and certain other debts you owe the government

l;l Cl ' f d th or sonal‘ ` while ou were
El Check if this claim is for a community debt a'ms or ea per m]ury y

 

intoxicated
is the claim subject to offset? cl Other. Specify
n No
m Yes

official Form 106E/l= Case 19'1QZiQilule M@lzdliers liiill§lla@ezllzs§éiln@d cl§li'ilge 34 Of 64 page 1 of

Debtor1 Brentaja Lashea Mitchell

 

First Name Middle Name Last Name

m List All of Your NONPR|OR|TY Unsecured Claims

Case number (i/i<newn)

 

 

3. Do any creditors have nonpriority unsecured claims against you?

\:l No. You have nothing to report in this part. Submit this form to the court with your other schedules

Y€S

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim |isted, identify what type of claim lt is. Do not list claims already
included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.|f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

Kansas Gas Service

 

Nonpriorlly Creditor's Name

1021 E 26th St N

 

Number Street

Wichita KS 67219

 

City State ZlP Code
Who incurred the debt? Check one.

m Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

a At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

m No
n Yes

n
ns

Sprint

 

Nnnprluiily Credlloi 5 Name

6100 Sprint Pkwy

Number Streel

Overland Park KS 6621 1

 

Clly State ZlP Code

Who incurred the debt? Check one.

m Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

l;l At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

m No
a Yes

Pinecrest Vi|lage Apartments

Nonpriority Creditor's Name

1537 S Batton St

 

Number Street

Wichita KS 67218

 

City State ZlP Code

Who incurred the debt? Check one.

a Debtor1 only

El Debtor2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

m No
n Yes

Officiai Form 106E/F

Case 19'1@2thdie i=[ii=@€izdprers §HYQa\%At(€s§éd-rgd cigi>i§ige 35 Of 64

 

 

Total claim

Last 4 digits of account number _ _ _ _ $ 34-00
when was the debt incurred? 01!'01}'2017
As of the date you file, the claim is: Check all that apply.
l;l Contingent
m Unliquidated
m Disputed
Type of NONPR|OR|TY unsecured claim:
n Student loans
n Obligations arising out of a separation agreement or divorce

that you did not report as priority claims
m Debts to pension or profit-sharing plansl and other similar debts
g Other. Specify Utlllty
Last4 digits of account number _ _ _ _ $ 1»364-00
When was the debt incurred? 12/01/2014
As of the date you file, the claim is: Check all that apply.
n Contingent
El uniiquidated
n Disputed
Type of NONPR|OR|TY unsecured claim:
n Student loans
El Ob|lgations arising out of a separation agreement or divorce

that you did not report as priority claims
l:l Debts to pension or profit-sharing plans, and other similar debts
51 other specify Phone
Last 4 digits of account number _ 1’300_00

__"_' $

01f01i‘2018

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

m Contingent
Cl uniiquidared
m Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

U other specify Lease __

i|ii

page _ of __ m

Brentaja Lashea Mitchell
Debtor1

 

Flri.l H.'iiiit~ Millil:r: l\|.ii'ti= Last Name

Case number m limii-.in

m Your NONPR|OR|TV Unsecured Claims - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.4 P l:- . .
OWel‘ lnaliC€ Last4 digits of account number _ _ _ _ $ 500.00
Nonpriority Creditor's Name
6300 W Loop gte 555 When was the debt incurred? 0?/01/2017
N“'“b"' S"°°' A rth d t ri th i ' ‘ -ch it li th t i
Be|AireTX77401 so e aeyou ie, ecaimis. ec a aappy
city slate ziP code l:l Contingent
a Un|iquidated
Who incurred the debt? Check one. m Dispuled
UDebtor 1 only
El Debtor 2 only Type of NONPR|OR|TY unsecured claim:
g Debtor1 and Debtor 2 only n S\udem loans
A‘ least one °f the debtors and another n Obligations arising out of a separation agreement or divorce that
El check if this claim le rcr a community debt y°“ d'd “°t 'e'°°" as p"°"ly °'a'ms _ _
n Debts to pension or profit-sharing piens, and other similar debts
ls the claim subject to offset? d Othei_ specini
d No
n ¥es
ATI' Last4 digits of account number _ _ __ _ $ 266`00
Nunpriol'ity Creditors Name 09 05 2017
POB 5014 When was the debt incurred? / /
N`"“be' S"°°‘ As cr the date cu file the claim ie- check eli that a i
Carol Stream lL 60197 y ' ` ppy
city Slate zlP code E| Contingent
El unliquidated
Who incurred the debt? Check one cl Disputed
WDebtor 1 only
Cl Debtor2 only Type of NONPR|OR|TY unsecured claim:
m Debtor 1 and Debtor 2 only n Student loans
m At least one °f the debtors and another n Obligations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you d|d not report as pnomy C|.a|ms . .
a Debts to pension cr prpiii-sharing plansl and olher similar debts
ls the claim subject to offset? q Other. Specin
q No
n Yes
s 70.00

Reliant Energy

 

Nnnpr`ii:inlv Ctetiilui s Niiiiir.i

1201 Fanning St

 

Number Street

Houston TX 77002

 

City Slate Z|P Code

V`:l;?a incurred the debt? Check one.
D

ebtor 1 only
n Debtor 2 only
a Deblor 1 and Debtor 2 only
n Al least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

w No
n Yes

Ofticial Form 106E/F

 

 

Last 4 digits of account number

12/01/2018

When was the debt incurred?

As of the date you file, the claim is: Check ali that apply

n Contingent
Cl unliquidated
cl Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

n Ob|igations arising out of a separation agreement or divorce that
you did nol report as priority claims

n nobis to pension ci_r profit-sharing pilans. and other similar debts
g Oli'iei'_ Speaity Ut||lty

Case 19_1ch7th'u|e Mg£d?lors m§qagéénSBe/curged C|:a>i§‘ige 36 Of 64 Page _ Of_

Debtor1

Brentaja Lashea Mitchell

 

First Name Middle Name Last Name

Case number ii/i.iu.-,-ui

m Your NONPR|OR|TY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.7

 

 

 

a

Ofticial Form 106E/F

 

Patho|ogy Reference Lab

 

Nonpriority Creditor“s Name

9600 Data Point Dr

 

Number Street

San Antonio TX 78229

 

City State ZlP Code

Who incurred the debt? Check one

D'Deblor 1 only

n Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

i:i Check lf this claim ls for a community debt

ls the claim subject to offset?

d No
a Yes

Advantage Qua|ity Cars

 

Nonpriorily Creditor's Name

1238 E Doug|as

 

 

Number . Street
Wichita KS 67214
City State ZlP Code

Who incurred the debt? Check one

m Debtor 1 only

cl Debtor 2 only

m Debtor 1 and Deblor 2 only

i;i At least one of the debtors and another

cl Check if this claim is for a community debt

ls the claim subject to offset?

g No
m Yes

Dept of Ed

 

Nonprion`ty Creditor's Name

3015 Parker Rd Ste 400

 

Number Street

Aurora CO 80014

 

City State ZlP Code

Who incurred the debt? Check one

Debtor 1 only
n Debtor 2 only
m Debtor 1 and Debtor2 only
n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

g No
n Yes

Case lQ-l€@lii®ii|e ElD(RI#iil°rS Wit€da@¥lll@®k]l€>d CPBQ€ 37 Oi 64

 

 

 

Total claim
Last4 digits of account number _ _ _ _ $ 25-00
06/ 01/ 2018
When was the debt incurred?
As of the date you file, the claim is: Check all that apply
n Contingent
n Unliquldated
cl Disputed
Type of NONPR|OR|TY unsecured claim:
n Student loans
n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims
n Daotr. to panslom:lr gant-sharing plans and other similar debts
g Olh . E iCZ-l
er_ Specliy
Last4 digits of account number _ _ _ _ § 16'177'00
When was the debt incurred? 08/01/2016
As of the date you file, the claim is: Check all that apply.
i;l Contingent
El unliquidated
n Disputed
Type of NONPR|OR|TY unsecured claim:
n Student loans
n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims
n Debts to pensio,& or prolit-slisring{p|el'ls, and other similar debts
q Other Speci,y Lito Loan - epa
§ 7327.00
Last 4 digits of account number _ _ _ _
When was the debt incurred? 09/30/2014
As of the date you file, the claim is: Check all that apply.
n Contingent
Cl unliquidated
n Disputed
Type of NONPR|OR|TY unsecured claim:
n Student loans
n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims
cl Dabts to pension or profit-sharing plans and other similar debts
g Other Specr,y Student Loan
l
page _ of __

Brentaja Lashea l\/iitche|l
Debtor1

 

Filsl Name Middle Name Last Name

Case number (lfknci\'n)

g Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
5'0 Thrifty l\/lotors Last 4 digits ofaccount number _ _ ___ __ S 8473.00
Nonprlorlty Creditor`s Name 02/25/2017

16710 C|ay Rd

 

Number Street

Houston TX 77084

 

City State ZlP Code

Who incurred the debt? Check one

m Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

TAt least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

g No
n Yes

 

' l\/ierltrust Credit Unlon

 

Nonpriority Creditors Name

8710 E 32nd St

 

Number Street

Wichita KS 67226

 

City Slate ZlP Code

Who incurred the debt? Check one

D/l:)eblor 1 only

n Debtor 2 only
cl Debtor1 and Debtor 2 only
m At least one of the debtors and another

Ei cheek if this claim is for a community debt

is the claim subject to offset?

g No
n Yes

Financeco of Kansas

 

Nonpriority Creditor's Name

944 N l\/|ain

 

Number Street

Cheney KS 67025

 

City State ZlP Code

Who incurred the debt? Check one

WDebtor 1 only

a Debtor 2 only

n Debtor1 and Debtor2 only

n At least one cf the debtors and another

a Check if this claim is for a community debt

is the claim subject to offset?

m No
n Yes

Ofticial Fcrm 106E/F

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

n Contingent
El unliquidated
El Dispuled

Type of NONPR|OR|TY unsecured claim:

a Student loans

cl Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

n Deth to pension or pront-shal'ing|§|ans. and other similar debts
g Other Spec<ly Auto Loan ' epo

 

 

Last 4 digits of account number _ _ _ _ $ 8853'00
When was the debt incurred? 02/29/2016
As of the date you flie, the claim is: Check all that apply.
n Contingent
El unliquidated
n Disputed
Type of NONPR|OR|TY unsecured claim:
n Student loans
m Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims
n Debts to pension or prolit- -shar\ng lens and other similar debts
g Other Speclly Auto Loan' epo
$958500

Last 4 digits of account number _

01/02/2017

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
Ei unliquidated
n Disputed

Type cf NONPR|OR|TY unsecured claim:

n Student loans
n Ob|igations arising out of a separation agreement cr divorce that
you did not report as priority claims

n Dehts to pension or tj:irc:lil- Lsharing§ieanljeo and other similar debts

m Other Specily Loa n

 

Case 19'J&Z¢glte EDCN§EitL>rs \EiilQ-€L@M§Jijrgd C|Ellage 38 Of 64 page_ of_

Debtor1 Brentaja Lashea Mitchell

 

Fllsl Name Middle Name Lasl Name

Case number (irl<iiawii)

m Your NONPR|OR|TY Unsecured Claims - continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

Cedar Forrest Apartments

 

Nonpriority Creditors Name

1515 Campbel| Rd

 

Number Street

Houston KS 77055

 

City State ZlP Code

Who incurred the debt? Check one

U Debtor1 only

a Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

cl Check if this claim is for a community debt

is the claim subject to offset?

g No
a Yes

Speedy Cash

 

Ncnpn'ority Creditor's Name

3133 E Doug|as Ave

 

 

Number Street
Wichita KS 67211
City State ZlP Code

Who incurred the debt? Check one

d Debtor1 only

n Debtor 2 only

El Debtor1 and oebtor 2 only

l;l At least one of the debtors and another

l:l Check if this claim is for a community debt

is the claim subject to offset?

w No
n Ves

Four Chambers Emergency Physicians

 

Ncnpn`orl`ty Creditor's Name

4000 Washington Ave Ste 100

 

Number Street

HOuStOn TX 77007

 

City State ZlP Code

Who incurred the debt? Check one

Debtor1 only
n Debtor 2 only
n Debtor 1 and Debtor 2 only
n At least one of the debtors and another

El check ifthis claim ls foia community debt

ls the claim subject to offset?

g No
n Yes

Last 4 digits of account number _ _ _ $ 3996.00
When was the debt incurred? 03!09/2018
As of the date you file, the claim is: Check all that apply
n Contingent
Ei unliquidated
l:l Disputed
Type of NONPR|OR|TY unsecured claim:
n Student loans
a Ob|igalions arising out cl a separation agreement or divorce that

you did not report as priority claims
n Dobts to pension or pmm-sharing plansl and other similar debts
g Other Specily
Last4 digits of account number _ __ __ _ s 1220'00
When was the debt incurred? 10/27/2015
As of the date you ti|e, the claim is: Check all that apply.
n Contingent
n Un|iquidated
n Disputed
Type of NONPR|OR|TY unsecured claim:
n Student loans
n Ob|igations arising out of a separation agreement or divorce that

you did not report as priority claims
a Debts to penslolorgroht-shanng plans. and other similar debts
m Other Specily 0 n

$ 617.00

Last 4 digits of account number _

01/07/2019

When was the debt incurred?

As of the date you Ele, the claim is: Check all that apply.

n Contingent
n Un|iquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

cl Ob|igaiions arising out of a separation agreement or divorce that
you did not reporters priority claims

n Debts to pension or profit-sraan plans and other similar debts
g other. specify Ed'€a

Case 19-10701 Doc# 1 Filed 04/25/19 Page 39 of 64

Officiai Form 106ElF Schedule E/F: Creditors Who Have Unsecured Claims page _ of_ é|

Brentaja Lashea l\/|itche||

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number ri/lmu-.nn
First Name Middle Name Lasl Name
Your NONPR|OR|T¥ Unsecured Claims - Continuation Page
After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
5.6 W t E _ _
€S ar nergy Last4 digits of account number _ _ _ _ $ 292.00
Nonpriority Creditor's Name
1900 E Centra| When was the debt incurred? 10/21/2016
N`"“b°r S"ee' A fm d t ri th l ' ' -cn k inn l i
W|Chita KS 67214 so e aeyou le, ecalmls. ec a a appy.
City Slate Z|F’Coda n Contingen[
n Un|iquidated
Who incurred the debt? Check one_ m Disputed
dDeblor 1 only
n Debtor 2 only Type of NONPR|OR|TY unsecured claim:
g Debtor 1 and Debtor 2 only n Student loans
At least one cf the debtors and ammar n Obligations arising out of a separation agreement or divorce that
El Check if this claim is for a community debt you d'd not rePon as prlomy c|_a|ms ,
n Debts to pensionlc_l]r p[pnt~snaring plansl and other similar debts
ls the claim subject to offset? q Other. Spw[v ti ltv
g No
n Yes
|:| Last 4 digits of account number __ _ _ _ $
Nonpriority Creditors Name
When was the debt incurred?
N be Sl l
`"“ ' 'ee As or the date you file, the claim is: check all that apply.
city scale zlP code El contingent
n l ul aled
El u l'q 'd
Who incurred the debt? Check one cl Disputed
a Debtor 1 only
El Debtor2 only Type of NONPR|OR|TY unsecured claim:
g Debtor 1 and Debtor 2 only n Studem loans
A\ least One cf the debtors and another n Ob|igations arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt you d'd nol report as pm,mty c|é'ms . .
n Debts to pension or profit-sharing pians. and other similar debts
ls the claim subject to offset? q Other Speciry
m No
n Yes
|:i c

 

Nonpriority Creditor's Name

 

Number Street

 

City Slate Z| P Code

Who incurred the debt? Check one.

m Debtor 1 only

cl Debtor2 only

Cl Debror 1 and Debior 2 only

n Al least one of the debtors and another

Cl check if this claim is for a community debt

ls the claim subject to offset?

q No
n ¥es

 

 

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
Cl unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims
cl Debts to pension or proof-sharing plans. and other similar debts

q Other. Specify

Case 19-10701 Doc# 1 Filed 04/25/19 Page 40 of 64

Officiai Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims page __ of_

Brentaja Lashea l\/Iitchel|

First Name Middle Name Lasl Name

Debtor1 Case number i.-ri.i=o-,r-rri

 

 

mist Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

Officiai Form 106E/F

examp|e, if a collection agency ls trying to collect from you for a debt you owe to someone else, list the original creditor ln Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. |f you do not have additional persons to be notified for any debts in Parts1 or 2, do not fill out or submit this page.

Ber|in Whee|er |nc

 

 

On which entry in Part1 or Part 2 did you list the original creditor?

Name
2942 SW Wannamaker Dr NO 2 Line£l`l of (Check one): cl Part1; Creditors with Priority Unsecured Claims
N“"‘b‘" 5"9€’ d Part 2: Creditors with Nonpriority Unsecured Claims

 

Topeka KS 66614

 

City State Z|P Code

Convergent Outsourcing

 

 

Last 4 digits of account number_

On which entry in Part1 or Part 2 did you list the original creditor?

Name
800 SW 39th St Line£]"2 of (Check one): El Part1: Creditors with Priority Unsecured Claims
N“'“be' S"ee' q Part 21 Creditors with Nonpriority Unsecured
Claims

 

Renton WA 98057

 

 

 

Last 4 digits of account number _

ciiy stale ziP code

Bu|id€r$ |nC on which entry in Part 1 or Part 2 did you iistihe original creditor?
Name

1081 S Glandale St Line 4'3 of (Check one): l:l Part1: Creditors with Priority Unsecured Claims
Number Street

 

Wichita KS 67208

 

 

 

g Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

City Slate ZlP Code
Enhan€€d R€COV€W CO on which entry in Part1 or Part 2 did you list the original creditor?
Name
POB 57547 Line 4'5 of (Check one): Cl Part1: Creditors with Prlority Unsecured Claims
Numbe' 5“€‘ ii Part 2: Creditors with Nonpriority Unsecured
Claims

 

Jacksonvi||e FL 32241

 

ciiy Scare zlP code

|V|erchanti|e Adjustment

 

 

Last 4 digits of account number _

On which entry in Part 1 or Part 2 did you list the original creditor?

Name
165 Lawerence Be|| Dr Ste 100 Line 4'6 of (Checi< one): El Part 1; creditors with Prioriry unsecured Claims
Number Street

 

 

Wil|iamsvi||e WY 14221

 

 

g Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

City State ZlP Code
BU$ine$$ & professional On which entry in Part 1 or Part 2 did you list the original creditor?
Name
621 N AlamO Line 4`7 of (Check one): l;l Part1: Creditors with Priority Unsecured Claims
Number Street q Part2: Creditors with Nonpriority Unsecured
Claims

 

San Antonio TX 78215

 

 

 

Last 4 digits of account number _

ciiy Sieie ziFl code
Nationa| Credit m
N Syste On which entry in Part 1 or Part 2 did you list the original creditor?
ame
POB 312125 Line 5‘3 of (Check one): El Part1: Creditors with Priority Unsecured Claims
Number Street

 

At|anta GA 31131

 

City State ZlP Code

d Part 21 Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number _

Case 19-10701 Doc# 1 Filed 04/25/19 Page 41 of 64

Schedule E/F: Creditors Who Have Unsecured Claims

page _ of _

Debtor 1

Brentaja Lashea Mitchell

Case number t.:irrri.-,nr

 

"-r\'si .‘\';\r*\¢~ Middle Name

Last Name

must Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only ifyou have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

Officiai Form 106E/F

example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. lf you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Ad Astra Recovery

 

 

Name
7330 W 33rd St N Ste 118
Number Street

 

Wichita KS 67205

 

City Sla!e ZlP Code

Nationwide Recovery System

 

 

 

 

Name
3000 i<eiiy way Dr ste 180
Number Street
Carolton TX 75006
City State ZlP Code

Central States Recovery

 

 

Name
1314 N l\/lain St
Number Street

 

Hutchinson KS 67501

 

City Slaie ZlP Code

 

Name

 

Number Street

 

 

City Sia|o Z| P Code

 

Name

 

Number Street

 

 

City State ZlP Code

 

Name

 

Number Street

 

 

City State Z|P Code

 

Name

 

Number S1real

 

 

City Slate ZlP Code

On which entry in Part 1 or Part 2 did you list the original creditor?

Line5'4 of (Check one): n Part1: Creditors with Priority Unsecured Claims
m Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number_

On which entry in Part1 or Part 2 did you list the original creditor?

LineB'5 of (Check one): El Part 1: Creditors with Priority Unsecured Claims

w Part 21 Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 5'6 of (Check one): El Part 1: Creditors with Priorlty Unsecured Claims

ii Part2: Creditors with Nonpriority Unsecured
Claims ,

Last 4 digits of account number _

On which entry in Part1 or Part 2 did you list the original creditor?

Line of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims

q Part 2; Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): l;l Part1: Creditors with Priority Unsecured Claims

d Part 21 Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims

q Part2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number_

On which entry in Part1 or Part 2 did you list the original creditor?

Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims

d Part 21 Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

Case 19-10701 Doc# 1 Filed 04/25/19 Page 42 of 64

Schedule ElF: Creditors Who Have Unsecured Claims

page _ of_ l

Debtor1 Brentaja Lashea Mitchell

File Nnim'. i'.-\i\!ill'. Niunr L-hl Ntrni¢:

m Add the Amounts for Each Type of Unsecured Claim

 

Case number t.-iir.n,t-..i

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes on|y. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part1

Total claims
from Part 2

Ofticial Form 106E/F

6a

60.

6d.

6e.

6h.

6i.

Domestic support obligations

, Taxes and certain other debts you owe the

gOVSi'nment

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Ob|lgations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a

6b.

60.

6d.

6e,

6f.

69.

6h.

6i.

ej.

 

 

 

 

 

 

Total claim
$ 0.00
3 0.00
$ 0.00
+ t 0.00
3 0.00
Total claim
3 7,327.00
5 0.00
$ 0.00
+ $ 52,772.00
$ 60,391.00

 

 

Case 19-10701 Doc# 1 Filed 04/25/19 Page 43 of 64

Schedule ElF: Creditors Who Have Unsecured Claim

page __ of _

Fill in this information to identify your case:

Debtor Brentaja Lashea Mitchell

First Name Middle Name Last Name

 

Debtor 2
(Spouse if filing) First Name Middle Name Lasl Name

 

United States Bankruptcy Courtfor the; District Of KanSas

Case number

rrrrnown) El cheek ifthis ie an
amended filing

 

 

 

Officiai Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12115

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
la No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
El Yes. Fi|| in all of the information below even if the contracts or leases are listed on Schedule A/B.' Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or |ease. Then state what each contract or lease is for (for
examp|e, rent, vehicle |ease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired |eases.

Person or company with whom you have the contract or lease State what the contractor lease is for

21

 

Name

 

Number Street

 

City State Z| P Code

2,2`

Name

 

 

Number Street

 

City State Z| P Code
2 . 3

 

Name

 

Number Street

 

City State ZlP Code
2_4

 

Name

 

N umber Street

 

City State Z|P Code
2.5

Name

 

 

Number Street

 

C|ty State ZlP Code

Case 19-10701 Doc# 1 Filed 04/25/19 Page 44 of 64

Ofticial Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of_

Fill in this information to identify your case:

 

Debtor1 Brentaja Lashea Mitchell

First Name Middle Name Last Name

 

Debtor 2
(SpOUSe, iffi|ing) FirslName Middle Name LastName

 

United States Bankruptcy Court for the; DiSfriC'i Of KaiiSaS

Case number
(lf known)

 

El Cheei< ifthis is an
amended H|ing

 

Officiai Form 106H
Schedule H: Your Codebtors 12115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married people
are filing together, both are equally responsible for supplying correct information. |f more space is needed, copy the Additional Page, fill it out,
and number the entries iri the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.)

n No
m Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico. Texas, Washington, and Wisconsin.)

n No. Go to line 3.
w Yes. Did your spouse. former spouse, or legal equivalent live with you at the time?

MNo

El Yes. ln which community state or territory did you live? . Fil| in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZlP Code

3. |n Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D)l Schedule E/F (Official Form 106EIF), or Schedule G (Official Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1.' Your codebtor Column 2.' The creditor to whom you owe the debt
Check all schedules that apply:
-
- Latasha Nicho|son m Schedule D` line
Name
312 lrbyili Apt 346 d Schedule E/F, line L
Numiier street El Schedule G, line
irving TX 75061
City Slale ZlP Code
Cl Schedule D, line _
Name
L_.l Schedule E/F, line _
Number Street Cl Schedule G, line
City State ZlP Code
3.3
Cl Schedule D, line
Name
El Schedule E/Fl line
Number Street l;l Schedule G, line l
City State Zil`J Code

Ofticial Form 106H Case 19-10701 DSC¢):%§'luJ|'e H:|;L|uer%o?iél£t%rBS/lg Page 45 Of 64 page 1 of_

Fiil in this information to identify your case:

Debioii Brentaja Lashea Mitchell

First Name Middle Name Last Name

Debtor 2
(Spouse, if iiiing) First Name Middle Name Lasl Name

 

United States Bankruptcy Court forthe: DiStl‘iCt Of Kansas

Case number CheCK if this iSZ
(lfknown) . .
El An amended filing

Cl A supplement showing postpetition chapter 13
income as of the following date:

Officiai FOrm 106| m

Schedule l: Your lncome 12/15
Be as complete and accurate as possible. if two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointly, and your spouse is living with you, include information about your spouse.

if you are separated and your spouse is not filing with you, do not include information about your spouse. |f more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

m Describe Emp|oyment

 

 

 

1 Fiil in your employment
information Debtor 1 Debtor 2 or non-filing spouse

 

if you have more than onejob,

attach a separate page with
information about aooiiionai Emp|oyment status El Emp|oyed Cl Emp|oyed
employers m Not employed m Not employed
include part-time, seasonai. or
self-employed work.

Occupation

 

Occupation may include student
or homemaker, if it applies.

Emp|oyer’s name

 

Emp|oyer's address

 

Number Street Number Street

 

 

 

City State Z|P Code City State ZlP Code

How long employed there?

m Give details About Monthly lncome

 

Estimate monthly income as of the date you file this form. if you have nothing to report for any iine, write $0 in the space. include your non-ming
spouse unless you are separated.

if you or your non-filing spouse have more than one empioyer, combine the information for all employers for that person on the lines

below. if you need more space. attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2 List monthly gross wages, salary, and commissions (before all payroll

 

 

 

 

 

 

deductions). if not paid monthly, calculate what the monthly wage would be. 2. o $

3. Estimate and list monthly overtime pay. 3_ + $ + $

4. Calculate gross income. Add line 2 + line 3. 4. $ O-UU $
omciai Form 1061 Case 19'10701 D%Qii§§e]uiei:'%§iqn@§ii@5/ 19 Page 46 Of 64 page1

Debtor1 Brentaja Lashea Mitchell case number ii

 

 

First Name Middle Name Last Name
For Debtor1 For Debtor 2 or
_ns)n_-_f_l_il_.r.iti_.§_ep_iise_ _
Copy line 4 here ............................................................................................... -) 4. $_O-OQ $

5 List ali payroll deductions:

 

 

 

 

 

 

5a. Tax, Medicarel and Social Security deductions 5a. $ $
5b. Mandatory contributions for retirement plans 5b. $ $
50. Vo|untary contributions for retirement plans 50. S $
5d. Required repayments of retirement fund loans 5d. $ $
5e. insurance 5e. $ $
5f. Domestic support obligations 5f. $ $
Sg. Union dues Sg. $ $
5h. Other deductions. Specify: 5h. + $ + $
e. Add the payroll deductions Add lines sa + 5b + se + 5d + se +5f+ 59 + 5h. 6. s 0.00 s
7 Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 0-00 iii
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts. ordinary and necessary business expenses, and the total $ 5
monthly net income. 8a. __
8b. interest and dividends 8b. $ $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support. maintenance, divorce $ $
settlement, and property settlementl 8c. ___
8d. Unemployment compensation 8d.
8e. Social Security 8e.
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receivel such as food stamps (benetits under the Supplementai
Nutrition Assistance Program) or housing subsidies
Specify; Food Stamps gf, $ 358.00 $
89. Pension or retirement income 89. S $
8h. Other monthly income. Specify; 8h. + $ + $
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9. $ 358.00 _ 5
10.Calculate monthly income. Add line 7 + line 9. v $ 358_00 + $ = $ 358-00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. _

 

 

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

include contributions from an unmarried partner, members of your househoid, your dependents your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

Specify: Food Stamp$ 11. + $ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 358 00
Write that amount on the Summary of Your Assets and Liabilities and Cen‘ain Statistica/ lnformation, if it applies 12. $_'_

Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?

No.

 

 

Cl Yes. Exp|ain:

 

 

 

omciai Form 1061 Case 19'10701 D@GESdLiei:|\-?il&`¢dn§£li»'25/ 19 Page 47 01c 64 pagez

Fiil in this information to identify your case:

Brenta'a Lashea Mitchell . . .
Debtor 1 First Name] Middle Name Last Name Check |f thls |S:

 

 

Debtor 2 . .
(SpOuSe, if filing) FirstName Middle Name LaslName n An amended f|||ng

_ _ |;l A supplement showing postpetition chapter 13
United States Bankruptcy Courtforthe: DlerlCt Of KanSas expenses as Of the foiiowing date:

Ci)iaisieoiriiv:inber MlVl / DD/ YYYY

 

 

 

Officiai Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Describe Your Household

 

 

 

1. is this a joint case?

M No. eo to line 2.
m Yes. Does Debtor 2 live in a separate househo|d?

n No
n Yes. Debtor 2 must file Ofncial Form 106J-2, Expenses for Separate Househo/d of Debtor 2.

 

 

 

 

 

 

2. Do you have dependents? E| NO
Dependent's relationship to Dependent’s Does dependent live
DO nOt list Deb'fOr 1 and d Yes. Fiil out this information for Debtor1 °" Debf°" 2 age With you?
Debtor2 each dependent..............,.,.....,.,. 'r-__-_ " m
N
Do not state the dependents' SOn 6 MO w o
names. Yes
El No
m Yes
El No
|;l Yes
El No
n Yes
n No
El Yes
3. Do your expenses include w No

expenses of people other than n
yourself and your dependents? Yes

 

minimus Your 0ngoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Yourlncome (Official Form 106|.) Y°u" expenses
4. The rental or home ownership expenses for your residence. include first mortgage payments and

any rent for the ground or iot. 4 $

if not included in line 4:

4a. Rea| estate taxes 4a. $

4b. Property, homeowner's, or renter's insurance 4b. $

4c. Home maintenance repair, and upkeep expenses 4c. $

4d. Homeowner's association or condominium dues 4d $

Of"€ia| Form 106J CB_S€ 19-10701 SEU@#-&Y°FHGU'@€$/ZS/J_Q Page 48 Of 64 P39e1

Debtor1 Brentaja Lashea Mitchell

10

11.

12.

13

14

15.

18.

19.

20

Officiai Form 106J

 

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Uti|ities:

6a. E|ectricity, heat, natural gas
6b Water, sewer, garbage collection
6c Teiephone, cell phone, lnternet, satellite, and cable services

ed Other. Specify:

 

Food and housekeeping supplies
Childcare and children’s education costs
Clothingl laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. include gas, maintenancel bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitab|e contributions and religious donations

lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a Life insurance
15b Health insurance

15¢. Vehicie insurance

 

15d Other insurance Speciiy:

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehicie 1
17b Car payments for Vehicie 2

17c Other. Specily:

 

17d. Other. Speciiy:

 

 

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your lncome (Official Form 106|).

Other payments you make to support others who do not live with you.
Speclty:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule l: Your/ncome.

203. Mortgages on other property

20b Reai estate taxes

zoc. Property, homeowner's, or renter's insurance
20d Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

 

Case number c.riiiii;.niiii
Your expenses
al $
6a. $
6b $
60 5
sd. 5
7 $ 358.00
8 $
9 $
10 $
11. 3
$
12
13. $
14. S
15a. $
15b. $
150 $
15d $
16_ $
17a. $
17b. 5
17c $
17d $
1a $
19. $
20a. $
208 $
20¢. 5
20d $
20e. $
page 2

CaSe 19-10701 SEh€!t!#-l= YO\FiE@E¥'@$/ZB/J_Q Page 49 Of 64

Debtor1 Brentaja Lashea Mitchell

First Name Middle Name Last Name

 

21 Other. Specify:

 

22. Calculate your monthly expenses.
223l Add lines 4 through 21.
22b. Copy line 22 (monthiy expenses for Debtor 2), if anyl from Ofticial Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule /.

23b. Copy your monthly expenses from line 220 above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

Case number (irkni»wn)

21.

22a.

22b.

23a

23b

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For examplel do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

w No.

n Yes. Exp|ain here:

Of"°ia' F°"“ 1051 Case 19-10701 SEBE}B‘#§E Y°‘FiFéU"USF/ZB/J_Q Page 50 Of 64

 

 

 

+$
$ 358.99
$ 9.00
iii 358.00
$ 358.00
_ $ 358.00
3 0.00

page 3

 

Fiil in this information to identify your case:

Debtor1 Brentaja Lashea Mitchell

 

First Name Middle Name

Debtor 2

 

(Spouse, iffi|ing) Firsl Name Middle Neme

United States Bankruptcy Coultfor the; District Of KanSaS

Case number

 

i|i kill'lv¢'¢\l

 

 

Officiai Form 1068um

 

$ummary of Your Assets and Liabilities and Certain Statistical lnformation

El Check ifthis is an

amended filing

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fi|| out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file

your original forms, you must fill out a new $ummary and check the box at the top of this page.

m Summarize Your Assets

12l15

 

1. Schedu/e A/B.l Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B

1b. Copy line 62. Total personal property, from Schedule A/B ...............................................................................................

1c Copy line 63, Total of all property on Schedule A/B .........................................

Summarize Your Liabilities

Your assets
Va|ue of what you own

 

 

$ 0.00
$ 700.00
$ 700.00

 

 

 

2. Schedule D.' Creditors Who Have Claims Secured by Property (Ofncial Form 106D)

Your liabilities
Amount you owe

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............ $ _0'00
3 Schedule E/F.l Creditors Who Have Unsecured Claims (Official Form 106E/F) 0 0 0
3a. Copy the total claims from Part 1 (priority unsecured ciaims) from line 6e of Schedule E/F ........................................... $ _`
3b Copy the total claims from Part 2 (nonpriority unsecured ciaims) from line 6j of Schedule E/F ...................................... + $ 601391 '00
Your total liabilities $ 601391-00
m Summarize Your lncome and Expenses
4. Schedu/e /.' Your/ncome (Official Form 106|) 3 5 8 00
Copy your combined monthly income from line 12 of Schedule / .......................................................................................... $ _`
5 Schedule J.' Your Expenses (Ochial Form 106J)
Copy your monthly expenses from line 220 of Schedu/e J ................................................................................................... $ 358-00
omciai Form westin Case sendevmtourlaee# aid Leiledseil¢zs¢a@ siaiidage"s®eiiszl page 1 of 2

Debtor1 Brentaja Lashea Mitche" Case number i.ri-i::iliiii

 

 

First Name Middle Name Last Name

m Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

El No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

m Yes

7 What kind of debt do you have?

m Your debts are primarily consumer debts. Consumer debts are those l‘incurred by an individual primarily for a personai,
famiiy, or household purpose." 11 U.S.C. § 101(8). Fiil out lines 8-99 for statistical purposes 28 U.S.C. § 159.

El Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Ofticial
Form 122A-1 Line 11; OR, Form122B Line 11; OR, Form 1220-1 Line 14. $ 0.00

 

 

 

9 Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $_M
9b. Taxes and certain other debts you owe the government (Copy line 6b.) $__M
9c. Claims for death or personal injury while you were intoxicated (Copy line 60.) $__0‘00
9d. student loans (copy line of.) $_7-327'00.
9e. Obligations arising out of a separation agreement or divorce that you did not report as a O_OO
priority claims. (Copy line 69.)
9f. Debts to pension or pront-sharing plans, and other similar debts. (Copy line 6h.) + $ 0-00
eg. Total. Add lines 93 through 91. s 7,327-00

 

 

 

Ofticial Form 1068um Summary §§an g_£etf§@rYt{].]_abl|iE)@@l#l Q_ertalii$g@is®dhiy$;'l]_r@tionpage 52 Of 64 page 2 of2

Fiil in this information to identify your case:

Debtor1 Brentaja Lashea Mitchell

Filsl Name Middle Name Last Name

Debtor 2
(SpOuSe, iffi|ing) FirstName Middle Name LaslName

 

United States Bankruptcy Court for the; District Of Kansas

Case number
(if known)

 

 

El cheek ifthis is an
amended filing

 

Officiai Form 106Dec
Dec|aration About an lndividual Debtor’s Schedules 12l15

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules Making a false statement, concealing propertyl or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

ij No
M Yes. Name of person Casey Puckett dba Uncontested DOC Attach Bankruptcy Petition Preparefs Notice, Dec/aration, and

Signature (Official Form 119)

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

xH€n/ic;iv_ x

Signature of Dabto

 

Signature of Debtor 2

.'& - _ _ _ C-i
Dates/ti 2 § ¢3.(, i 1 Date
Mwii lD l vvvv MM/ DD / YYYY

Om°‘a' F°"“ ‘°6“’€€ Case 19-1070?°°'133%‘$&°“‘ ti‘l|'é°" id‘if)£§*/‘T§$ 3°155£'5'§553 of 64

Fiil in this information to identify your case:

Debtor1 Brentaja Lashea Mitchell

First Name Middle Name Lasl Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the; District Of Kansas

Case number n Check if thlS lS an
rlfl<nown) amended filing

 

 

 

Officiai Form 108
Statement of intention for lndividua|s Fi|ing Under Chapter 7 12l15

 

if you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

m List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor's
name: None Cl Surrender the property. L_.l No
El Retain the properly and redeem it. Cl Yes

Description of

property
securing debt:

El Retain the property and enter into a
Reaffirmation Agreement.

El Retain the property and [explain]:

 

Creditor's U Surrender the property. m NO
name:
n Retain the property and redeem it. Cl Yes

Description of
property
securing debt:

Cl Retain the property and enter into a
Reaffirmation Agreement.

El Retain the property and [explain]:

 

Creditors El Surrender the property. n No
name:
El Retain the property and redeem it. El Yes

Description of
property
securing debt:

Cl Retain the property and enter into a
Reaffirmation Agreement.

El Retain the property and [explain]:

 

g;rei:i;t_°r'$ n Surrender the property. El No
l El Retain the property and redeem it. |;l Yes

‘ ‘ f
E:)Si,;;;?;'on o El Retain the property and enter into a

securing debt Reaffirmation Agreement.
n Retain the property and [explain]:

 

Case 19-10701 Doc# 1 Filed 04/25/19 Page 54 of 64
Officiai Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Debtor1 Brentaja Lashea Mitchell Case number (lfrcricr.-.-rli

 

 

First Name Middle Name LastName

m List Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Wil| the lease be assumed?
Lessor's name: None n NO
. . n Yes

Descrlptlon of leased

property:

Lessor's name: ij No
El Yes

Description of leased

property:

Lessor's name: El No

Description of leased n Yes

property: '

Lessor's name: El No
Cl Yes

Description of leased

property:

Lessor's name: n No
El Yes

Description of leased

property:

Lessor's name: [| No
n Yes

Description of leased

property:

Lessor's name: n No
Cl Yes

Description of leased
property:

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

xl§it,l/blo/ivlil\/\JU/\@li x _

 

Signature of Dablor-»l‘" Signature of Debtor 2
DaleG/] g | i Date
MM/ DD / YYYY Nllvl/ DD / YYW

omoial Form 108 Case 19st1l@EQi'l.orlD@tr/# rior lnll'il`ilelilil€¢llti§$vilt®r CIFA&§G 55 01 64 page 2

Fiil in this information to identify your case:

Brenta`ia Lashea Mitchell

First erll\l\l Mi¢iil||l: N.'lllm

Debtor 1

Last Name

Debtor 2

 

(SpOuSe, if filing) First Name Middle Name Lasl Name

United States Bankruptcy Court for the: District Of KanSaS

Case number
(lf known)

 

Check one box only as directed in this form and in
Form 122A-1Supp:

w 1. There is no presumption of abuse.

Cl 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Calculation (Ofnciai Form 122A-2).

El 3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

 

 

 

Cl Check if this is an amended filing

Officiai Form 122A-1
Chapter 7 Statement of Your Current Monthly lncome

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

ma|culate Your Current Monthly lncome

1 What is your marital and filing status? Check one oniy.

m Not married. Fiil out Column A. lines 2-11.
n Married and your spouse is filing with you. Fiil out both Columns A and B, lines 2-11.

 

12l15

 

n Married and your spouse is NOT filing with you. You and your spouse are:
n Living in the same household and are not legally separated. Fiil out both Columns A and B, lines 2-11.

El Living separately or are legally separated. Fiil out Column A, lines 2-11; do not iii out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B).

Fiil in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15. the 6-month period would be March 1 through
August 31. if the amount of your monthly income varied during the 6 months, add the income for ali 6 months and divide the total by 6.
Fiil in the result. Do not include any income amount more than once. For exampie, if both spouses own the same rental property, put the
income from that property in one column oniy. if you have nothing to report for any iine, write $0 in the space.

 

 

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions l
(before all payroll deductions). $__ 5
3. A|imony and maintenance payments. Do not include payments from a spouse if
column B is nlled in. 5 $
4. All amounts from any source which are regularly paid for household expenses
of you or your dependentsl including child support. include regular contributions
from arl unmarried partner, members of your household your dependentsl parents
and roommates. include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. $ $
l 5. Net income from operating a business, profession, Debtor 1 Debtor 2
or farm
Gross receipts (before all deductions) $__ $__
Ordinary and necessary operating expenses - $ - $
Net monthly income from a business, profession, or farm $ $ ::£V_) 5 $
6. Net income from rental and other real property Debtor1 Debtor 2
Gross receipts (before all deductions) $ $
Ordinary and necessary operating expenses - $ - $
Net monthly income from rental or other real property $ $ :;’i';"'

7. lnterest, dividends, and royalties

Case 1%lfIaQterI]Stat¢!'-l?1qut%fl'our|§"#<glt%(\zlwl]n@omepage 56 Of 64

Ofticial Form 122A-1 page 1

Debtor1 Brentaja Lashea Mitchell case number iin...\iii,,

 

 

First Name Middle Name Lasl Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ $

 

Do not enter the amount if you contend that the amount received was a benth
under the Social Security Acl. instead list it here;. ….............

For you ........................................ . ..................... $
For your spouse. .. . .... __ . . . . . . . . . $

9. Pension or retirement income. Do not include any amount received that Was a
benefit under the Social Security Act. $ $

10. income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

 

 

$ $
$
Total amounts from separate pages, if any. + 5 + $

 

z 11. Calculate your total current monthly income. Add lines 2 through 10 for each +
column. Then add the total for Column A to the total for Column B. $ 0.00 $ ' 55 0.00

 

 

 

Total current
monthly income

m Determine Whether the Means Test Applies to You

' 12. Calculate your current monthly income for the year. Follow these sieps:

12a Copy your total current monthly income from line 11. ............................ . . . . . Copy line 11 here-) _ $M
i\/luitiply by 12 (the number of months in a year). X 12
12b The result is your annual income for this part of the form. 12b. $_O.._QD

13. Calculate the median family income that applies to you. Follow these steps:

 

Fiil in the state in which you live. i Kansas l
Fiil in the number of people in your household ! 3
Fill' ln the median famiiy' income for your state and size of household . . . . _ . . . 13 $M

 

 

 

To find a list of applicable median income amounts, go oniine using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk' s off ce

l 14. How do the lines compare?

14a. i Line 12b is less than or equal to line 13. On the top of page 1. check box 1, There is no presumption of abuse.
Go to Part 3.

14b Cl Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

m Sign Below

 

By signing here l declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

x @rrntdiii/elll/tcid/i€ii x

Signature of Debtor tv Signature of Debtor 2
DateD\‘| 13 ` g Date
' lV|M/ DD /YYYY MM/ DD /YYYY

lf you checked line 14a, do NOT fill out or file Form 122A~2.
if you checked line 14b, fill out Form 122A-2 and file it with this form.

0rnoialForm122A-1 Case lwgzg¥tatdpi%%f;i¢ourEtir$`e(nt%@i'i_i/l]@omepag€ 57 Of 64 page 2

Fiil in this information to identify the case:

Debtor1 Brentaja Lashea Mitchell

First Name Middle Name Lasl Name

 

Debtor 2
(SpOUSe, iffi|ing) FirsiName Middle Name LaslName

 

United States Bankruptcy Court for the: District Of Kansas

Case number Chapter 7
(lf known)

 

 

Officiai Form 119
Bankruptcy Petition Preparer's Notice, Dec|aration, and Signature 12/15

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. if more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A bankruptcy petition preparer who

does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

m Notice to Debtor

 

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

m whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

xi whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

rt whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

ll whether you will be able to keep your homel car, or other property after filing a case under the Bankruptcy Code;
11 what tax consequences may arise because a case is filed under the Bankruptcy Code;

s whether any tax claims may be discharged;

l whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

l how to characterize the nature of your interests in property or your debts; or

a what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer CaSeY Puckett dba Uncontested Document$ has notified me of
Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

adea hato/tt messrs

 

 

Signature of D$Etor 1 acknowledging re'c`§lpt of this notice MM / DD / YYYY
Date
Signature of Debtor 2 acknowledging receipt of this notice MM / DD / YYYY
Officiai Form 119 Bankruptcy Petition Preparer's Notice, Dec|aration, and Signature page 1

Case 19-10701 Doc# 1 Filed 04/25/19 Page 58 of 64

Debtor 1

First Name

Brentaja Lashea Mitchell

Middle Name

Last Name

Case number (irl.i.r~,ii-iii

mbeclaration and Signature of the Bankruptcy Petition Preparer

 

Under penalty of perjury, i declare that:

F l am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

m l or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition

Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

li if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition

Officiai Form 119

preparers may charge, l or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

Casey Puckett dba Uncontested Doc

 

 

 

Printed name Title, if any Firm name, if it applies
801 E Douglas, 2nd Fl

Number Street

Wichita KS 67202 (316) 312-4748
Clty State ZlP Code Contact phone

l or my firm prepared the documents checked below and the completed declaration is made a part of each document that | check:
(Check all that apply.)

Chapter 11 Statement of Your Current Monthly
income (Form 122B)

w schedule l (Form 106|) El

w StatementAbout Your Social Security Numbers w Schedule J (Form 106J)
(Form 121) g

n Vo|untary Petition (Form 101)

U

Chapter 13 Statement of Your Current Monthly
income and Calculation of Commitment Period
(Form 1220-1)

Dec|aration About an individual Debtor's
w Summary of Your Assets and Llabilities and Schedu|es (Form 106Dec)

Certain Statistical information (Form 106Sum)

M
w Schedule A/B (Form 106AlB) w
L'iZl
El

Statement of Financial Affairs (Form 107) Chapter 13 calculation cf Your Dispcsable

Statement of intention for individuals Fi|ing lncome (Form 1220'2)

m Schedule C (Form 1060) Under Chapter 7 (Form 108)
U schedule D (Form 1060)
m schedule E/F (Form 1065/ri
U schedule o (Form ioeo)

w Schedule H (Form 106H)

Application to Pay Fi|ing Fee in installments

El

El

Chapter 7 Statement of Your Current (Form 103A)

Monthly income (Form 122A-1) m Appiication to Have Chapter 7 Filing Fee
EJ

Statement of Exemption from Presumption Waived (Form 1033)

of Abuse Under§ 707(b)(2)
(Form 122A-1Supp)

n Chapter 7 Means Test Calculation
(Form 122A-2)

A list of names and addresses of all creditors
(credltor or mailing matrix)

Other

  

Bankruptcy petition p arers must sign and give their Social Security numbers if more than one bankruptcy petition preparer prepared the documents
to which this declar tlo applies, the signature and Social Security number of each preparer must be provided 11 U.S.C. § 110.

-z-“s/l"r

|'ti|'|M il_DfYYVY

XXX-XX-XXXX

Social Security number of person who signed

Date

 

 

 

Signature of ballkrdptc¢petrtien*preparar or officer, principal, responsible
person, or partner

Casey Puckett dba Uncontested Documents
Printed name

 

Date
MM / DD l YYYY

 

Signature of bankruptcy petition preparer or officer, principal, responsible Social Security number of person who signed

person, or partner

 

Printed name

Case 19-1?)°?5'51“” Btt§§§"f'e"l‘-'ii'ésci'dif?2%7‘ia'ati°'n§'g°'esi 's`aat€>'r°o¢i pagez

BZSOO (Form 2800) (12/15)

United States Bankruptcy Court

District Of Ka"‘$as

in re Brentaja Lashea l\/litchell _ Case Ne, _
Debtor

 

Chapter 7 _ _ _
DlSCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Milsl be_/i/ea' with the petition cfa bankruptcy petition preparer prepares the petition ll U.S.C. § l l 0(h)(2).]

i. Under ll U.S.C. § liO(h), I declare under penalty of perjury that l am not an attorney or employee of an
attorney, that l prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to mc, for services rendered on behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services l have agreed to accept ............................... $ 200-00
Prior to the filing ofthis statement l have received ............................................. $ 200-00
Baiance Due $ _ .OO_
2. I have prepared or caused to be prepared the following documents (itemize): All in ASSembly Per LBR 1007.1
and PFOVid€d the following S€rViC€S (it€miz€)r Document preparing checking spelling, grammar & math
3. The source ofthe compensation paid to me was:
Debtor XX Other (spccify)
4. The source of compensation to be paid to me is: N/A
Debtor Other (specify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation

ofthe petition filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with
this bankruptcy case except as listed below:

 

 

NAl\/iE SOCIAL SECURITY NUMBER
r
_ XXX-XX-XXXX ‘f/Z 3// ('/
`ig'nir'itrlj§ Social Security number of bankruptcy ; " Date '

petition preparer*
Casey Puckett dba Uncontested Documents | 801 E Douglas, 2nd Fl.r Wichitai__KS 67202
Printed name and title, if any, of Address
Bankruptcy Petition Preparer

 

* If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
responsible person or partner of the bankruptcy petition preparer. (Required by l l U.S.C. § l i0).

A bankruptcy petition preparer's failure to comply with the provisions of title ll and the Federal Rules of
Bankruptcy Procedure may result in fines or imprisonment or both. ll U.S.C. § ll 0,' 18 U.S.C. § I56.

Case 19-10701 Doc# 1 Filed 04/25/19 Page 60 of 64

UN|TED STATES BANKRUPTCY COURT
D|STR|CT OF KANSAS

|N RE:

Brentaja Lashea Mitcheil Case No.

 

 

Debtor(s)

VER|F|CAT|ON OF CRED|TOR MATR|X

The above-named Debtor(s) hereby verify that the attached list of creditors is

true and correct to the best of her/his/their knowledge.

ma »zs~ s Brwo¢ l/l/l/dda$h@

Debtor

 

 

Joint Debtor

Case 19-10701 Doc# 1 Filed 04/25/19 Page 61 of 64

Kansas Gas Service
1021 E 26th St N
Wichita KS 67219

Spnnt
6100 Sprint Pkwy
Over|and Park KS 66211

Pinecrest Vi|lage Apartments
1537 S Battin St
Wichita KS 67218

Latasha Nicho|son
312 lrbyin Apt 346
|rving TX 75061

Power Finance
6300 W Loop Ste 555
Be| Aire TX 77401

ATT
POB 5014
Caro| Stream |L 60197

Re|iant Energy
1201 Fanning St
Houston TX 77002

Pathology Reference Lab
9600 Data Point Dr
San Antonio TX 78229

Advantage Quality Cars
1238 E Douglas
Wichita KS 67214

DeptofEd
3015 Parker Rd Ste 400
Aurora CO 80014

Thrifty Motors
16710 clay Rd
Houston TX 77084

Meritrust Credit Union

8710 E 32nd St
Wichita KS 67226

CaS€ 19-10701 DOC# l

Filed 04/25/19 Page 62 of 64

Financeco of Kansas
944 N I\/lain
Cheney KS 67025

Cedar Forrest Apartments
1515 Campbe|| Rd
Houston KS 77055

Speedy Cash
3133 E Douglas Ave
Wichita KS 67211

Four Chambers EmergenCy Physicians
4000 Washington Ave Ste 100
Houston TX 77007

Westar Energy
1900 E Centra|
Wichita KS 67214

Ber|in Whee|er |nc
2942 SW Wannamaker Dr No 2
Topeka KS 66614

Convergent Outsourcing
800 SW 39th St
Renton WA 98057

Bu|iders |nc
1081 S G|anda|e St
Wichita KS 67208

Enhanced Recovery Co
POB 57547
Jacksonville FL 32241

|\/|erchanti|e Adjustment
165 Lawerence Be|| Dr Ste 100
Wi||iamsvi||e WY 14221

Business & Professiona|
621 N A|amo
San Antonio TX 78215

Nationa| Credit System
POB 312125
At|anta GA 31131

CaS€ 19-10701 DOC# l

Filed 04/25/19

Page 63 of 64

Ad Astra Recovery
7330 W 33rd St N Ste 118
Wichita KS 67205

Nationwide Recovery System
3000 Ke||y Way Dr Ste 180
Carolton TX 75006

Centra| States Recovery

1314 N Main St
Hutchinson KS 67501

Case 19-10701 Doc# 1 Filed 04/25/19 Page 64 of 64

